               Exhibit 1




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 1 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 10 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 2 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 11 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 3 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 12 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 4 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 13 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 5 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 14 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 6 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 15 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 7 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 16 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 8 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 17 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 9 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 18 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 10 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 19 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 11 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 20 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 12 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 21 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 13 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 22 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 14 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 23 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 15 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 24 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 16 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 25 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 17 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 26 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 18 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 27 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 19 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 28 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 20 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 29 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 21 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 30 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 22 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 31 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 23 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 32 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 24 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 33 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 25 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 34 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 26 of 164
       Case 1:13-cv-10798-IT Document 16 Filed 05/28/13 Page 35 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 27 of 164
       Case 1:13-cv-10798-IT Document 16-1 Filed 05/28/13 Page 1 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 28 of 164
       Case 1:13-cv-10798-IT Document 16-1 Filed 05/28/13 Page 2 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 29 of 164
       Case 1:13-cv-10798-IT Document 16-1 Filed 05/28/13 Page 3 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 30 of 164
       Case 1:13-cv-10798-IT Document 16-1 Filed 05/28/13 Page 4 of 35




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 31 of 164
               Exhibit 2




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 32 of 164
               Case 1:13-cv-10798-IT Document 1 Filed 04/08/13 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS
HAY AT SINDI,                                         )
                                                      )
Plaintiff,                                            )
                                                      )      No.:
v.                                                    )
                                                      )
SAMIA EL-MOSLIMANY and                                )
ANN EL-MOSLIMANY,                                     )
                                                      )
Defendants.                                           )
                                                      )


                       NOTICE OF REMOVAL BY THE DEFENDANTS.
                     SAMIA EL-MOSLIMANY AND ANN EL-MOSLIMANY
To: Judges of the United States District Court for the District of Massachusetts:
            The defendants, Samia EI-Moslimany and Ann EI-Moslimany, by their undersigned
attorneys, hereby gives notice of their removal of this action, pursuant to 28 U.S.c. §§ 1331,
1332, 1441 & 1446, to the United States District Court for the District of Massachusetts. As
grounds for removal, Defendants state as follows:

                                    NA TURE OF THE ACTION
            1. The plaintiff, Hayat Sindi, fied the initial complaint in this action on January 25,
2013 in the Superior Court for the Commonwealth of Massachusetts, Suffolk County.

            2. Defendant Samia EI-Moslimany has not yet been was served with the Summons

and Complaint.

            3. Defendant Ann EI-Moslimany has not yet been served with the Summons and

Complaint.

            4. As alleged in the Complaint, Plaintiff seeks substantial money damages from

Defendants claimed knowing, intentional, and malicious campaign of defamation. (CompI. en 1.)

            5. Plaintiffs assert claims against Defendants for "Defamation, Libel, and Slander"

(id., Count I), "Tortious Interference with Contractual Relationships" (id., Count II), "Tortious




1354360vl


Case 19-01116-CMA            Doc 1-1    Filed 09/12/19    Ent. 09/12/19 16:56:28     Pg. 33 of 164
                  Case 1:13-cv-10798-IT Document 1 Filed 04/08/13 Page 2 of 3




Interference with Prospective Business Relationships" (id., Count III), "Intentional Infliction of
Emotional Distress" (id., Count IV), and "Permanent Injunction" (id., Count V).
                                                  AMOUNT IN CONTROVERSY
            6. It is apparent from the face of the Complaint and attachments thereto that the

amount in controversy, exclusive of interest and costs, in this action presently exceeds $75,000.

            7. Plaintiff alleges that her damages total $10,000,000.00. In addition, Plaintiff

                                                                                                                             1
seeks "her reasonable attorney's fees and costs". (Id. Prayer for Relief and Jury Demand).



                                   PARTIES AND DIVERSITY OF CITIZENSHIP

            8. As alleged in the Complaint, at the time this action was fied and at all times
since, Plaintiff was and is a resident of the Commonwealth of Massachusetts. (CompI. en 2.)

            9. As alleged in the Complaint, at the time this lawsuit was fied and at all times
since, both defendant were and are residents of                            the state of      Washington. (See id. enen 3 and 4.)

            10. Accordingly, there exists complete diversity of citizenship between Plaintiffs and

State Farm pursuant to 28 U.S.c. § 1332.
                                                     REMOVAL PROCEDURES
            11. Defendants Samia EI-Moslimany and Ann EI-Moslimany have not yet been

served with the Summons and Complaint. Pursuant to 28 U.S.c. § 1446(b), this Notice of
Removal is timely fied within 30 days of first service on Defendants of the Plaintiff's
Complaint. There is no prohibition on filing a Notice of Removal before service of process has
been made.

            12. Pursuant to Local Rule 81. 1 (a), Defendants shall request of the Clerk of the

Superior Court Department of the Trial Court of the Commonwealth of Massachusetts in and for
the County of Suffolk certified or attested copies of all records, proceedings and docket entries




               Defendants do not concede that the Plaintiff would be entitled to any of the relief sought
in the Complaint. Nor do they agree that the underlying claims upon which Plaintiff's causes of action
are based may be appropriately asserted in this action.


                                                                      2
1354360vl


Case 19-01116-CMA                       Doc 1-1           Filed 09/12/19                  Ent. 09/12/19 16:56:28      Pg. 34 of 164
                  Case 1:13-cv-10798-IT Document 1 Filed 04/08/13 Page 3 of 3




therein and shall fie same with the Court within twenty-eight (28) days after fiing this Notice of
RemovaL.

            13. A copy of this Notice of Removal is being fied with the clerk of the Superior
Court for the Commonwealth of Massachusetts, Suffolk County, as provided by law. Written
notice of removal is also being given to Plaintiff.

            14. Defendants reserve the right to amend or supplement this Notice of                            RemovaL.

            15. If any question arises as to the propriety of the removal of this action, Defendants

request the opportunity to present a brief and request oral argument in support of removaL.

Dated: April 8, 2013.




                                                                    THE DEFENDANTS,
                                                                    SAMIA EL-MOSLIMANY and
                                                                    ANN EL-MOSLIMANY,
                                                                    By their attorneys,
                                                                    MORRISON MAHONEY LLP


                                                                    Isl George R. White
                                                                    Mark R. Segalini, BBO No.: 450780
                                                                    George R. White BBO# 645752
                                                                    250 Summer Street
                                                                    Boston, MA 02210
                                                                    (617) 439-7500
                                                                    msegalini (f morrisonmahoney.com
                                                                    grwhite (f morrisonmahoney.com


                                                   CERTIFICA TE OF SERVICE

            I hereby certify that, this 8th day of April, 2013, I have electronically fied a copy of the

above and foregoing with Clerk of the Court using the ECF system which sent notification of
such fiing to counsel of record.

                                                                                        Isl George R. White
                                                                                        George R. White, BBO No. 645752



                                                                      3
1354360vl


Case 19-01116-CMA                       Doc 1-1           Filed 09/12/19             Ent. 09/12/19 16:56:28   Pg. 35 of 164
               Exhibit 3




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 36 of 164
        Case 1:13-cv-10798-IT Document 198 Filed 07/21/16 Page 1 of 8




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 37 of 164
        Case 1:13-cv-10798-IT Document 198 Filed 07/21/16 Page 2 of 8




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 38 of 164
        Case 1:13-cv-10798-IT Document 198 Filed 07/21/16 Page 3 of 8




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 39 of 164
        Case 1:13-cv-10798-IT Document 198 Filed 07/21/16 Page 4 of 8




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 40 of 164
        Case 1:13-cv-10798-IT Document 198 Filed 07/21/16 Page 5 of 8




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 41 of 164
        Case 1:13-cv-10798-IT Document 198 Filed 07/21/16 Page 6 of 8




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 42 of 164
        Case 1:13-cv-10798-IT Document 198 Filed 07/21/16 Page 7 of 8




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 43 of 164
        Case 1:13-cv-10798-IT Document 198 Filed 07/21/16 Page 8 of 8




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 44 of 164
               Exhibit 4




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 45 of 164
          Case 1:13-cv-10798-IT Document 202 Filed 07/27/16 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                       FOR THE
                             DISTRICT OF MASSACHUSETTS

                                              )
HAYAT SINDI,                                  )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Civil Action No. 13-cv-10798-IT
                                              )
SAMIA EL-MOSLIMANY and                        )
ANN EL-MOSLIMANY,                             )
                                              )
       Defendants.                            )
                                              )

              PLAINTIFF’S MOTION FOR PERMANENT INJUNCTION
            PROHIBITING REPETITION OF DEFAMATORY STATEMENTS

       Plaintiff Hayat Sindi (“Dr. Sindi”) hereby moves for a permanent injunction enjoining

Defendants Samia and Ann El-Moslimany from repeating certain defamatory statements of and

concerning Dr. Sindi. The injunction sought is appropriate where the matters raised through this

motion have been fully adjudicated, where a jury concluded that Defendants were liable for

maliciously publishing a multitude of defamatory statements and where both Defendants testified

under oath that each reserves the right to utter the defamatory statements in the future,

particularly through social media. As Chief Justice Warren held in 1967, “[T]he First

Amendment does not include an absolute license to destroy lives or careers.” Curtis Publ’g Co.

v. Butts, 388 U.S. 130, 170 (1967) (Warren, C.J, concurring). Thus, entering a permanent

injunction to restrain speech which has been adjudicated to be libelous does not run afoul of the

First Amendment. Gertz v. Robert Welch, Inc., 418 U.S. 323, 340 (1974) (“[T]here is no

constitutional value in false statements of fact.”). In further support of her Motion, Dr. Sindi

files the accompanying Memorandum of Law.




Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 46 of 164
           Case 1:13-cv-10798-IT Document 202 Filed 07/27/16 Page 2 of 2



        WHEREFORE, for the reasons set forth above and in the accompanying Memorandum,

Dr. Sindi respectfully requests that this Court issue an order enjoining Defendants from repeating

the statements identified in the accompanying Proposed Order.

                                               HAYAT SINDI,


                                               By Her Attorneys

                                               /s/ Suzanne Elovecky
                                               David H. Rich (BBO# 634275)
                                               drich@toddweld.com
                                               Suzanne M. Elovecky (BBO# 670047)
                                               selovecky@toddweld.com
                                               TODD & WELD LLP
                                               One Federal Street, 27th Floor
                                               Boston, MA 02110
Dated: July 27, 2016                           (617) 720-2626

                 CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

        I, Suzanne Elovecky, certify that on July 27, 2016, counsel for the Plaintiff has conferred

with counsel for the Defendant in a good faith attempt to resolve or narrow the issues presented

by this motion. Counsel for the parties have not reached agreement on the relief sought by the

Plaintiff in this motion.

                                               /s/ Suzanne Elovecky___________________


                                  CERTIFICATE OF SERVICE
        I, Suzanne Elovecky, hereby certify that this document has been filed through the ECF

system, will be sent electronically to the registered participants as identified on the notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on this date.

                                                       /s/ Suzanne Elovecky
                                                       Suzanne Elovecky
Dated: July 27, 2016

                                                  2


Case 19-01116-CMA            Doc 1-1   Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 47 of 164
               Exhibit 5




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 48 of 164
             Case 1:13-cv-10798-IT Document 204 Filed 08/03/16 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

HAYAT SINDI,                                        )
                                                    )
        Plaintiff,                                  )
                                                    )      No.: 1:13-cv-10798-IT
v.                                                  )
                                                    )
SAMIA EL-MOSLIMANY, and                             )
ANN EL-MOSLIMANY,                                   )
                                                    )
        Defendants.                                 )
                                                    )

                          DEFENDANTS’ OPPOSITION TO
                PLAINTIFF’S MOTION FOR PERMANENT INJUNCTION
              PROHIBITING REPETITION OF DEFAMATORY STATEMENTS



        Now come the defendants, Samia El-Moslimany and Ann El-Moslimany, and hereby

request that this Honorable Court deny Plaintiff’s Motion for Permanent Injunction Prohibiting

Repetition of Defamatory Statements. As grounds therefore, the defendants state as follows.

I.      The Requested Injunctive Relief Would Violate Defendants’ Freedom of Speech

        It is axiomatic in this diversity case that the requested permanent injunction cannot be

issued if it contravenes either the United States or Massachusetts Constitutions.

        i.       Article 16 of the Massachusetts Declaration of Rights

        Plaintiff’s proposed permanent injunction would be in violation of the free speech

provisions set forth in Article 16 of the Massachusetts Declaration of Rights.

        The Massachusetts Supreme Judicial Court has stated that “[i]t is apparent that the

constitutional protections of free speech and public interest in the discussion of many issues

greatly limit the area in which the power to give injunctive relief may or should be exercised in

defamations cases.” Krebiozen Research Foundation v. Beacon Press, Inc., 334 Mass. 86, 93



1448273v.1

Case 19-01116-CMA         Doc 1-1    Filed 09/12/19     Ent. 09/12/19 16:56:28      Pg. 49 of 164
             Case 1:13-cv-10798-IT Document 204 Filed 08/03/16 Page 2 of 12



(1956)(affirming denial of injunction that would have prevented the publication of statements

harmful to medical researchers’ professional reputations). “[O]ur law thinks it is better to let the

defamed person take his damages for what they are worth than to intrust a single judge (or even a

jury) with the power to put a sharp check on the spread of possible truth.”     Krebiozen Research

Foundation, 334 Mass. at 95. “[E]ven allegedly false and defamatory statements are protected

from prior injunctive restrain by the First Amendment and art. 16” of the Massachusetts

Declaration of Rights. Nyer v. Munoz-Mendoza, 385 Mass. 184, 188 (1982), citing Krebiozen.

        “Although the Supreme Judicial Court in Krebiozen determined that ‘equity has

jurisdiction to enjoin libel and slander,’ it held that ‘whether it is to be exercised … depends …

upon all of the relevant circumstances.” Shawsheen River Estates Assoc., Ltd. v. Herman 3

Mass. Law Rptr. 475 (April 11, 1995) quoting Krebiozen Research Foundation, 334 Mass. at 93.

        Here, where (1) the jury did not identify which statement(s) it found to be defamatory, (2)

the statements at issue do not have the effect of force as “verbal acts”, (3) the public has an

interest in learning the truth about the plaintiff, who is both a public figure and a public official,

and (4) the harm created by restraining the defendants’ speech is a far greater one than that of

possible harm to the plaintiff, which can be cured by a monetary award, the court should deny

plaintiff’s motion for a permanent injunction. See Nyer, 385 Mass. at 188-189 (holding that

permanent injunction that prohibited any communication by defendant by signs or notices of any

kind on demised premises owned by plaintiff, except that defendant could post signs or notices

within her apartment other than the area visible to public view, violated defendant’s

constitutional protection of speech). See also Krebiozen Research Foundation, 334 Mass. at 98–

99; Clay Corp. v. Colter, 30 Mass.L.Rptr. 536 (Sept. 12, 2012)(denying motion for preliminary

injunction against defendants who were conducting a social medial campaign against plaintiffs



                                              2
1448273v.1

Case 19-01116-CMA         Doc 1-1     Filed 09/12/19      Ent. 09/12/19 16:56:28       Pg. 50 of 164
              Case 1:13-cv-10798-IT Document 204 Filed 08/03/16 Page 3 of 12



on grounds that the defendants “First Amendment right to express their views should not be

subject to prior restraint by this Court. Plaintiffs must resort to money damages for remedy of

those harms which they can prove arising from the underlying claims.”); Shawsheen River

Estates Assoc., Ltd. v. Herman 3 Mass.L.Rptr. 475 (April 11, 1995)(denying motion for

injunction to enjoin the speech and activities of defendants who had attempted through

leafletting, picketing, posting signs and oral communication to express their concerns regarding

the condition of their homes to prospective purchasers of unsold units at development built by

plaintiff).

        ii.       First Amendment to the U.S. Constitution

        “Even if a plaintiff shows that injunctive relief is appropriate, the injunction must

comport with the Constitution.” Baker, 95 F.Supp.3d at 58. The plaintiff’s request that the

Court issuing an order preventing the defendants from repeating certain allegedly defamatory

statements of and concerning the plaintiff raises First Amendment concerns.

        A prohibition on writing or publishing is a form of prior restraint. “A prior restraint is a

government regulation that limits or conditions in advance the exercise of protected First

Amendment activity. Baker, 95 F.Supp.3d at 58 quoting Auburn Police Union v. Carpenter, 8

F.3d 886, 903 (1st Cir. 1993).       “[A] judicial injunction that prohibits speech prior to a

determination that the speech is unprotected [] constitutes a prior restraint.” Id. “Any system of

prior restraints of speech ‘comes to this Court bearing a heaving presumption against its

constitutional validity.” Auburn Police Union, 8 F.3d at 903 quoting Southeastern Promotions,

Ltd. v. Conrad, 420 U.S. 546, 558 (1975); Bantan Books, Inc. v. Sullivan, 372 U.S. 58, 70

(1963); New York Times Co. v. United States, 403 U.S. 713, 714 (1971); Organization for a

Better Austin v. Keefe, 402 U.S. 415, 419 (1971). Prior restraints are “the most serious and the



                                             3
1448273v.1

Case 19-01116-CMA          Doc 1-1    Filed 09/12/19     Ent. 09/12/19 16:56:28      Pg. 51 of 164
             Case 1:13-cv-10798-IT Document 204 Filed 08/03/16 Page 4 of 12



least tolerable infringement on First Amendment rights,” because they may prevent the

dissemination of truthful information. Nebraska Research Ass’n v. Stuart, 427 U.S. 539, 559

(1976).      The presumption against the constitutionality of prior restraints is heavier than that

against restrictions on speech imposed by subsequent penalties. Auburn Police Union, 8 F.3d at

903 citing Vance v. Universal Amusement Co., 445 U.S. 308, 315-16 (1980); Southeastern

Promotions Ltd., 420 U.S. at 558-59; New York Times Co., 403 U.S. at 733. The Supreme

Court has explained the basis for this heavy presumption as follows:

                 Behind the distinction is a theory deeply etched in our law: a free
                 society prefers to punish the few after who abuse rights of speech
                 after they break the law than to throttle them and all others
                 beforehand. It is always difficult to know in advance what an
                 individual will say, and the line between legitimate and illegitimate
                 speech is often so finely drawn that the risks of freewheeling
                 censorship are formidable.

          Auburn Police Union, 8 F.3d at 903 quoting Southeastern Promotions Ltd., 420 U.S. at

559.

          “[I]t has long been settled that the publication of a defamation, although actionable, may

not be enjoined.” Baker, 95 F.Supp.3d at 58 quoting United States v. Doe, 455 F.2d 753, 759 n.

4 (1st Cir. 1972) (vacated on other grounds by Gravel v. United States, 408 U.S. 606 (1972); see

also Saad v. Amer. Diabetes Ass’n, 2015 WL 751295 (D. Mass. Feb. 23, 2015) (denying a

motion for a preliminary injunction to enjoin defamatory statements). “Aside from the First

Amendment’s heavy presumption against prior restraints, courts have long held that equity will

not enjoin a libel.” See Hill v. Petrotech Resources Corp., 325 S.W.3d 302, 306 (2010) citing

Nebraska Press Ass’n v. Stuart, 427 U.S. 539 (1976); Kramer v. Thompson, 947 F.2d 666, 677-

78 (3rd Cir. 1991); Community for Creative Non-Violence v. Pierce, 814 F.2d 663, 672 (D.C.

Cir. 1987)(“The usual rule is that equity does not enjoin a libel or slander and that the only

remedy for defamation is an action for damages.”); American Malting Co. v. Keitel, 209 F. 351,

                                               4
1448273v.1

Case 19-01116-CMA          Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28         Pg. 52 of 164
             Case 1:13-cv-10798-IT Document 204 Filed 08/03/16 Page 5 of 12



354 (2d Cir. 1913)(“Equity will not restrain by injunction the threatened publication of a libel, as

such, however great the injury to property may be. This is the universal rule in the United

States….); Metropolitan Opera Ass’n, Inc. v. Local 100, Hotel Employees and Restaurant

Employees Int’l Union, 239 F.3d 172, 177 (2d Cir. 2001); 42 An.Jur.2d, Injunctions, §97

(2010)(“The general rule is that equity does not enjoin libel, rather, the only remedy for

defamation is an action for damages, and there is a heavy presumption that prior restraints on

expression are unconstitutional.”).

          However, under the emerging “modern rule” that has been adopted by some courts, “[a]n

injunction that is narrowly tailored, based upon a continuing course of repetitive speech, and

granted only after a final adjudication on the merits that the speech is unprotected does not

constitute an unlawful prior restraint.” Baker, 95 F.Supp.3d at 58 quoting Auburn Police Union,

8 F.3d at 903 (citing Pittsburgh Press Co. v. Pittsburgh Comm’n on Human Relations, 413 U.S.

376, 390 (1973); and citing Lothschuetz v. Carpenter, 898 F.2d 1200, 1206, 1208-09 (6th Cir.

1990)(stating that, “in view of [the defendant’s] frequent and continuing defamatory statements,

an injunction is necessary to prevent future injury to [the plaintiff’s] personal reputation and

business relations” and that any injunction should be “limit[ed] … to the statements which have

been found in this and prior proceedings to be false and libelous”).

          Concerning the application of the modern rule the Supreme Court of California has

stated:

                 In determining whether an injunction restraining defamation may
                 be issued, therefore, it is crucial to distinguish request for
                 preventive relief prior to trial and post-trial remedies to prevent
                 repetition of statement judicially determined to be defamatory. As
                 one commentator aptly recognized: “there are two stages at which
                 it would be in the plaintiff’s interest to enjoin publication of a
                 defamation firstly to preclude the initial public distribution, and
                 secondly to bar continued distributions after a matter has been


                                              5
1448273v.1

Case 19-01116-CMA          Doc 1-1    Filed 09/12/19     Ent. 09/12/19 16:56:28        Pg. 53 of 164
             Case 1:13-cv-10798-IT Document 204 Filed 08/03/16 Page 6 of 12



                 adjudged defamatory. The attempt to enjoin the initial distribution
                 of a defamatory matter meets several barriers, the most impervious
                 being the constitutional prohibition against prior restraints on free
                 speech and press…. In addition, such an injunction may be denied
                 on the grounds that equitable jurisdiction extends only to property
                 rights and not personalty…. In a few states the requirement that
                 criminal libels be tried by a jury has been applied to civil cases as
                 well, thus proving a third objection to the granting of an injunction
                 against the initial distribution of defamatory matter. In contract,
                 an injunction against continued distribution of a publication which
                 a jury has determined to be defamatory may be more readily
                 granted. The simplest procedure is to add a prayer for injunctive
                 relief to the action for damages …. Since the constitutional
                 problems of a prior restraint are not present in this situation, and
                 the defendant has not been deprived of a jury determination,
                 injunctions should be available as ancillary relief for … personal
                 and political defamations.

Balboa Island Village Inn, Inc. v. Lemen, 57 Cal.Rptr.3d 320, 333 (2007) quoting 1 Hanson,

Libel and Related Torts (1969) § 170, pp. 139-140.

        Significantly, the U.S. Supreme Court has never approved a prior restraint in a

defamation case. See Kinney v. Barnes, 443 S.W.3d 87, 94 (2014) citing Erwin Chemerinsky,

Injunctions in Defamation Cases, 57 Syracuse L. Rev. 157, 167 (2007); Near v. Minnesota, 283

U.S. 697, 706 (1931)(invalidating statute allowing courts to enjoin publication of future issues of

newspaper because previous editions were found to be “chiefly devoted to malicious, scandalous

and defamatory articles.”).

        Here, assuming that the U.S. Supreme Court would find the “modern rule” to be

constitutionally valid – which is an unsettled question, upon application of the “modern rule” to

the circumstances of the present case, this Court need go no further than to note that the speech

that the plaintiff alleges to be false and defamatory has not been adjudicated to be, in fact, false

and defamatory. Specifically, the jury was not asked to identify which statement(s) it found to

be defamatory and it did not identify which statement(s) it found to be defamatory. Accordingly,

the court cannot determine which of the numerous statements that the plaintiff alleges to be

                                               6
1448273v.1

Case 19-01116-CMA          Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28         Pg. 54 of 164
             Case 1:13-cv-10798-IT Document 204 Filed 08/03/16 Page 7 of 12



defamatory were found by the jury to be false and libelous, a prerequisite for the entering of a

permanent injunction under the modern rule.         Therefore, any injunction that prohibits the

defendants from repeating any of the statements that the plaintiff alleges to have been

defamatory could prohibit speech that is not defamatory and would be an unconstitutional prior

restraint.     Compare Baker v. Kuritzky, 95 F.Supp.3d 52 (2015)(“an order prohibiting [the

defendant] from repeating statements which, because of default, must be taken as true and are

libelous is constitutionally permissible and appropriate.”); Saadi v. Maroun, 2009 WL 3617788

M.D. Fl. Nov. 2, 2009)(business owner entitled to permanent injunction forbidding defendant

from republishing statements that jury found to be defamatory); Thermolife Int’l LLC v.

Connors, 2014 WL 1050789 (D. N.J. March 17, 2014)(enjoining only the further dissemination

of false statements of the kind admitted by defendant’s failure to answer complaint); Loden v.

Schmidt, 2015 WL 1881240 (Tenn Ct. App. April 24, 2015)(affirming permanent injunction

barring defendant from making any untrue or defamatory statements concerning plaintiff or his

business entered after default was entered against defendant which resulted in plaintiff’s

allegation that defendant made repeated false and defamatory statements about plaintiff and his

business being admitted as if a trial on the merits had been conducted); Advanced Training Sys.,

Inc. v. Caswell Equip. Co., Inc., 352 N.W.2d 1, 11 (Minn. 1984)(“We therefore hold that the

injunction below, limited as it is to material found either libelous or disparaging after a full jury

trial, is not unconstitutional and may stand.”).

        The plaintiff attempts to circumvent the modern rule’s requirement of a final adjudication

that the statements at issue are defamatory by claiming that it is within the power of this Court to

determine the proper scope of the injunction, based on the Court’s independent assessment of the

evidence. In support of this attempt to deprive the defendants of their right to have a jury



                                              7
1448273v.1

Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 55 of 164
             Case 1:13-cv-10798-IT Document 204 Filed 08/03/16 Page 8 of 12



determine which statement(s) were defamatory, the plaintiff cites the case of McCarthy v. Fuller,

810 F.3d, 456, 463 (7th Cir. 2015)(“[t]he judge could have based the injunction on his own

assessment of the evidence, since the issuance of an injunction is the responsibility of the trial

judge rather than of the jury”). The plaintiff, however, fails to acknowledge a critical difference

between the instant action and McCarthy. Specifically, in McCarthy, the defendants had failed

to make a timely objection to the entry of the injunction. McCarthy, 810 F.3d at 461. In his

opinion in McCarthy, Judge Posner wrote:

                 [T]he jury was not asked which statements had been made by the
                 defendants and, of those statements, which were defamatory. All it
                 was asked to find and all it did find was that the defendants had
                 defamed the plaintiffs and should be ordered to pay damages …
                 “[h]ad [the defendants] made a timely objection to the entry of
                 the injunction on the ground that the jury had not indicated
                 what defamatory statements it found the defendants to have
                 made … we would vacate [the permanent injunction] without
                 further ado.”

McCarthy, 810 F.3d at 460-61 (emphasis supplied).

        Here, as the party seeking the permanent injunction, the plaintiff had the responsibility to

propose a special verdict form that asked the jury to make “statement specific” defamation

findings.     The plaintiff did not do so. As a result, the Court has no idea which specific

statement(s) the jury found to be false and defamatory. Rather, the Court has only the equivalent

of a general verdict that the defendants are liable for defamation. Such a verdict does not contain

the necessary factual findings to support the issuance of a permanent injunction. Furthermore, as

the defendants have made a timely objection to the plaintiff’s motion for permanent injunction, it

would be inappropriate for the Court to issue an injunction based on its own assessment of the

evidence presented at trial, which would deny the defendants their right to have a jury determine

which statement(s) at issue were defamatory.



                                             8
1448273v.1

Case 19-01116-CMA          Doc 1-1    Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 56 of 164
             Case 1:13-cv-10798-IT Document 204 Filed 08/03/16 Page 9 of 12



        Further, assuming arguendo, that it would be appropriate for the Court to make its own

assessment of the evidence, which defendants deny, the defendants offered substantial and

compelling evidence that their statements were true or, if false, were not make with knowledge

or reckless disregard of their falsity. For example, concerning the plaintiff’s involvement, or

lack thereof, with Diagnostics for All, Inc., George Whitesides testified that the plaintiff was not

a founder of Diagnostics for All, Inc., she was not an inventor of the diagnostic tool that was

being developed by Diagnostics for All, Inc., and the plaintiff was not active in her role as a

director at Diagnostics for All, Inc.

        Concerning the plaintiff’s misrepresentations relating to her personal, professional and

academic accomplishments, George Whitesides testified that the plaintiff was not a leading

scientist, she did not conduct any research during four of the five years that she held the title of

Visiting Scholar at Harvard, the plaintiff was perceived by other directors and officers at

Diagnostics for All, Inc. as receiving credit for development of the paper diagnostic device that

should have been given to Diagnostics for All, Inc., and there was an effort to remove the

plaintiff from Diagnostics for All, Inc.’s board of directors. Also, Myer Berlow confirmed that

he had described the plaintiff as “essentially a fraud”.      Further evidence of the plaintiff’s

propensity to exaggerate her accomplishments was provided by the plaintiff who testified that

giving a speech at Harvard or M.I.T. would allow her to use the title of Visiting Professor at

those institutions, as well as her claim that she was an alumna of M.I.T. because she had attended

a single summer course at that institution, and she had “studied at Oxford” because she took a

two-day introductory level professional education class at that institution. Also, the defendants

offered numerous articles and other materials that supported their position that the plaintiff had

claimed to have invented MARS and a process to turn sewage into drinking water, that she was a



                                              9
1448273v.1

Case 19-01116-CMA         Doc 1-1       Filed 09/12/19   Ent. 09/12/19 16:56:28      Pg. 57 of 164
             Case 1:13-cv-10798-IT Document 204 Filed 08/03/16 Page 10 of 12



recipient of the Princess Ann Award, and she became a member of the Royal College Teachers

at the invitation of Prince Phillip, all of which the plaintiff acknowledged at trial were not true.

See, e.g. Tr. Ex. 86 (Hayat Sindi: Brilliant Biochemist), Tr. Ex. 87 (Hayat Sindi Interview: A

Passion for Science), Tr. Ex. 88 (Hayat Sindi Resume), Tr. Ex. 125 (Your Gateway to Jeddah

Newsflash), and Tr. Ex. 144 (Certified Translation of Hayat Sindi Shura Council Biography).

        Similarly, the defendants offered evidence that the plaintiff has misrepresented her age,

such as her medical records from Canyon Ranch and numerous articles stating that the plaintiff

was sixteen-years-old or a teenager when she moved from Saudi Arabia to England, which the

plaintiff admitted was not true as she was born in 1967 and did not move to England until 1990.

See, e.g. Tr. Ex. 70 (Seminar Notice), Tr. Ex. 87 (Hayat Sindi Interview: A Passion for Science),

Tr. Ex. 107 (Records produced by Canyon Ranch/Teresa Hubkova, M.D.), and Tr. Ex. 126

(UNC Wise Profile: Hayat Sindi).

        Finally, concerning her research work at Cambridge University and her Ph.D.

dissertation, Samia El-Moslimany testified that Myer Berlow told her that he did not believe that

the plaintiff had the knowledge to write her Ph.D. dissertation, which was consistent with

information provided to Samia El-Moslimany by Professor Christopher Lowe, and others who

knew the plaintiff while she was at Cambridge University, including Professor Lowe’s statement

that he believed that the plaintiff’s Ph.D. dissertation was written by Adrian Stevenson.

Significantly, the plaintiff did not present any testimony from Professor Lowe or Adrian

Stevenson to refute Samia El-Moslimany’s testimony concerning Professor Lowe’s statements.

II.     The Requested Injunctive Relief is Not Appropriate

        In the First Circuit:

                 [I]njunctive relief may be ordered where (1) the plaintiff has
                 prevailed on the merits, (2) the plaintiff would suffer irreparable


                                             10
1448273v.1

Case 19-01116-CMA          Doc 1-1    Filed 09/12/19     Ent. 09/12/19 16:56:28        Pg. 58 of 164
             Case 1:13-cv-10798-IT Document 204 Filed 08/03/16 Page 11 of 12



                 injury in the absence of injunctive relief, (3) the hard to the
                 plaintiff would outweigh the harm to the defendants from an
                 injunction, and (4) the injunction would not adversely affect the
                 public interest.

Baker v. Kuritzky, 95 F.Supp.3d 52, 57-58 (2015) citing Joyce v. Town of Dennis, 720 F.3d 12,

25 (1st Cir. 2013). See also Indian Motorcycle Assocs. III L.P. v. Massachusetts Housing

Finance Agency, 66 F.3d 1246, 1249 (1995).

        Here, although the jury returned a verdict in favor of the plaintiff, the jury did not identify

which statement(s) by the defendants it found to be defamatory, the plaintiff will not suffer

irreparable injury in the absence of the requested permanent injunction (which is supported by

the plaintiff’s appointment to the Shura Council in Saudi Arabia, the plaintiff’s appointments to

various positions at the United Nations, and the plaintiff’s continuing invitations to speak to

various organizations), the defendants would be harmed by the requested prior restraint on their

speech, and (4) the requested permanent injunction would adversely affect the public interest in

obtaining information concerning the plaintiff, who is a public figure and a public official.

Therefore, it would be inappropriate for the Court to order the requested injunctive relief.

III.    The Proposed Permanent Injunction is Overbroad and Vague

        The plaintiff’s proposed order on her motion for permanent injunction is overbroad as it

would bar the defendants from making statements not determined to be defamatory and contains

vague terms such as “reasonably similar statements” and “directly or indirectly” that do not

comply with the requirement, as set forth in Fed.R.Civ.P. 65(d)(1), that ever order granting an

injunction state its terms specifically and describe in reasonable detail the act or acts restrained.

See McCarthy, 810 F.3d at 461; Hill, 325 S.W.3d at 311, fn 5 (2010).




                                              11
1448273v.1

Case 19-01116-CMA         Doc 1-1      Filed 09/12/19     Ent. 09/12/19 16:56:28        Pg. 59 of 164
             Case 1:13-cv-10798-IT Document 204 Filed 08/03/16 Page 12 of 12




IV.     Conclusion

        WHEREFORE, the defendants, Samia El-Moslimany and Ann El-Moslimany, hereby

respectfully request that this Honorable Court deny Plaintiff’s Motion for Permanent Injunction

Prohibiting Repetition of Defamatory Statements.




                                             THE DEFENDANTS,
                                             SAMIA E—MOSLIMANY and
                                             ANN EL-MOSLIMANY,
                                             By their attorneys,
                                             MORRISON MAHONEY LLP

                                             /s/ George R. White_______________
                                             Mark R. Segalini, BBO No.: 450780
                                             George R. White BBO# 645752
                                             250 Summer Street
                                             Boston, MA 02210
                                             (617) 439-7500
                                             msegalini@morrisonmahoney.com
                                             grwhite@morrisonmahoney.com



                                    CERTIFICATE OF SERVICE

        I hereby certify that, this 3rd day of August, 2016, I have electronically filed a copy of the

above and foregoing with Clerk of the Court using the ECF system which sent notification of

such filing to counsel of record.



                                                              /s/ George R. White
                                                              George R. White, BBO No. 645752



                                             12
1448273v.1

Case 19-01116-CMA         Doc 1-1      Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 60 of 164
               Exhibit 6




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 61 of 164
            Case 1:13-cv-10798-IT Document 210 Filed 08/18/16 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

HAYAT SINDI,                                   *
                                               *
               Plaintiff,                      *
                                               *
       v.                                      *       Civil Action No. 13-cv-10798-IT
                                               *
SAMIA EL-MOSLIMANY and ANN                     *
EL-MOSLIMANY,                                  *
                                               *
               Defendants.                     *

                       MEMORANDUM & PERMANENT INJUNCTION

                                           August 18, 2016

TALWANI, D.J.

       Before the court is Plaintiff Hayat Sindi’s Motion for Permanent Injunction [#202].

Sindi’s motion is ALLOWED as set forth in detail below.

       This court may issue a permanent injunction where “(1) the plaintiff has prevailed on the

merits, (2) the plaintiff would suffer irreparable injury in the absence of injunctive relief, (3) the

harm to the plaintiff would outweigh the harm to the defendants from an injunction, and (4) the

injunction would not adversely affect the public interest.” Joyce v. Town of Dennis, 720 F.3d 12,

25 (1st Cir. 2016). Sindi has demonstrated that she is entitled to a permanent injunction.

       Defendants Samia El-Moslimany and Ann El-Moslimany have waged a five-year

campaign to injure Sindi. Following a seven day trial, the jury found that Samia El-Moslimany

and Ann El-Moslimany defamed Sindi, intentionally inflicted emotional distress, and

intentionally interfered with her contractual and prospective business relations. Specifically as to

defamation, the jury found that Samia El-Moslimany and Ann El-Moslimany made false

statements concerning Sindi with reckless disregard as to truth or falsity. The jury awarded Sindi




Case 19-01116-CMA           Doc 1-1    Filed 09/12/19     Ent. 09/12/19 16:56:28        Pg. 62 of 164
          Case 1:13-cv-10798-IT Document 210 Filed 08/18/16 Page 2 of 3



a total of $3,500,000 in damages. The court, in turn, finds that numerous statements that were the

subject of this action, including but not limited to those listed below, are false and defamatory.

Indeed, as to the statements identified below, while Sindi put forth evidence as to their falsity,

Samia El-Moslimany and Ann El-Moslimany offered no reliable evidence supporting their claim

that the statements are true. The court therefore finds that Sindi has prevailed on the merits.

       Sindi has further shown irreparable harm. Samia El-Moslimany and Ann El-Moslimany

continued their libelous campaign even up to the night before trial began. See Tr. Ex. 165 (A. El-

Moslimany July 10, 2016 Facebook Post). At trial, both admitted under oath that they intended to

continue their defamatory campaign in the future. See Tr. Testimony (S. El-Moslimany; A. El-

Moslimany). Even following a jury award of $3,500,000 in damages, Samia El-Moslimany’s and

Ann El-Moslimany’s opposition to the motion for permanent injunction speaks only to their

purported right to make the statements and the court’s purported lack of authority to enjoin the

conduct, but offers no assurances that they will voluntarily stop their tortious conduct. The court

concludes that absent a permanent injunction, Samia El-Moslimany and Ann El-Moslimany

would likely continue to seek to injure Hayat Sindi. See, e.g., Baker v. Kuritzky, 95 F. Supp. 3d

52, 58 (D. Mass. 2015) (concluding that ongoing libelous statements would cause the plaintiff

irreparable harm).

       The balance of harms favors Hayat Sindi. As narrowly drawn by this court, Samia El-

Moslimany and Ann El-Moslimany would suffer no harm based on a permanent injunction

because they have “no interest in making libelous statements.” Id.

       Finally, because there “is no constitutional value in false statements of fact,” the public

interest will not be harmed by this injunction, narrowly drawn to prohibit Samia El-Moslimany

and Ann El-Moslimany from making only false statements of facts. Gertz v. Robert Welch, Inc.,



                                                  2


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28        Pg. 63 of 164
          Case 1:13-cv-10798-IT Document 210 Filed 08/18/16 Page 3 of 3



418 U.S. 323, 340 (1974).

       Accordingly, the court ORDERS THAT Defendants Samia El-Moslimany and Ann El-

Moslimany are hereby enjoined from repeating—orally, in writing, through direct electronic

communications, or by directing others to websites or blogs reprinting Samia El-Moslimany’s or

Ann El-Moslimany’s letters and comments—the statements:

       1. That Hayat Sindi is an academic and scientific fraud;

       2. That Sindi received awards meant for young scholars or other youth by lying about

          her age;

       3. That Sindi was fraudulently awarded her PhD;

       4. That Sindi did not conduct the research and writing of her dissertation;

       5. That Sindi’s dissertation was “ghost researched” and “ghost written”;

       6. That Sindi’s role in the founding of Diagnostics For All was non-existent, and that

          Sindi did not head the team of six people that won the MIT Entrepreneurship

          Competition.

       IT IS SO ORDERED.

August 18, 2016                                                    /s/ Indira Talwani
                                                                   United States District Judge




                                               3


Case 19-01116-CMA        Doc 1-1    Filed 09/12/19     Ent. 09/12/19 16:56:28        Pg. 64 of 164
               Exhibit 7




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 65 of 164
            Case 1:13-cv-10798-IT Document 211 Filed 08/18/16 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

HAYAT SINDI,                                  *
                                              *
               Plaintiff,                     *
                                              *
       v.                                     *       Civil Action No. 13-cv-10798-IT
                                              *
SAMIA EL-MOSLIMANY and ANN                    *
EL-MOSLIMANY,                                 *
                                              *
               Defendants.                    *

                                        FINAL JUDGMENT

                                          August 18, 2016

       This action was tried by a jury with U.S. District Judge Indira Talwani presiding, and the

jury has rendered a verdict. Thereafter, the court has made further factual findings in support of a

permanent injunction.

       It is ordered that:

       Plaintiff Hayat Sindi recover from Defendant Samia El-Moslimany the amount of

$2,900,000 in compensatory and special damages; $1,241,358.90 in prejudgment interest, which

is calculated at a rate of 12% per annum, Mass. Gen. Laws ch. 231, § 6B, from January 25, 2013

through today; and costs as allowed by separate order. Post-judgment interest is awarded at a rate

of .56% per annum, 28 U.S.C. § 1961.

       Plaintiff Hayat Sindi recover from Defendant Ann El-Moslimany the amount of $600,000

in compensatory and special damages; $256,832.88 in prejudgment interest, which is calculated

at a rate of 12% per annum, Mass. Gen. Laws ch. 231, § 6B, from January 25, 2013 through

today; and costs as allowed by separate order. Post-judgment interest is awarded at a rate of .56%

per annum, 28 U.S.C. § 1961.




Case 19-01116-CMA            Doc 1-1   Filed 09/12/19    Ent. 09/12/19 16:56:28      Pg. 66 of 164
          Case 1:13-cv-10798-IT Document 211 Filed 08/18/16 Page 2 of 2



       Defendants Samia El-Moslimany and Ann El-Moslimany are enjoined from repeating—

orally, in writing, through direct electronic communications, or by directing others to websites or

blogs reprinting Samia El-Moslimany’s or Ann El-Moslimany’s letters and comments—the

statements:

       1. That Hayat Sindi is an academic and scientific fraud;

       2. That Sindi received awards meant for young scholars or other youth by lying about

              her age;

       3. That Sindi was fraudulently awarded her PhD;

       4. That Sindi did not conduct the research and writing of her dissertation;

       5. That Sindi’s dissertation was “ghost researched” and “ghost written”;

       6. That Sindi’s role in the founding of Diagnostics For All was non-existent, and that

              Sindi did not head the team of six people that won the MIT Entrepreneurship

              Competition.

       IT IS SO ORDERED.

August 18, 2016                                                     /s/ Indira Talwani
                                                                    United States District Judge




                                                 2


Case 19-01116-CMA            Doc 1-1   Filed 09/12/19    Ent. 09/12/19 16:56:28      Pg. 67 of 164
               Exhibit 8




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 68 of 164
             Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                           FOR THE
                                 DISTRICT OF MASSACHUSETTS

                                                  )
HAYAT SINDI,                                      )
                                                  )
           Plaintiff,                             )
                                                  )
v.                                                )       Civil Action No. 13-cv-10798-IT
                                                  )
SAMIA EL-MOSLIMANY and                            )
ANN EL-MOSLIMANY,                                 )
                                                  )
           Defendants.                            )
                                                  )

      PLAINTIFF HAYAT SINDI’S OPPOSITION TO DEFENDANTS’ RENEWED
              MOTION FOR JUDGMENT AS A MATTER OF LAW

                                          i.      Introduction.

           Plaintiff Hayat Sindi (“Dr. Sindi”) respectfully submits this Opposition to the

Defendants’ Motion for Judgment as a Matter of Law. The Defendants’ motion follows a well

reasoned verdict by the jury after trial, using the special verdict form as agreed upon by all

parties.

           Not only was the evidence at trial legally sufficient to permit the jury to find in favor of

Dr. Sindi, it was overwhelming. Dr. Sindi presented several days of testimony by herself and

other witnesses, including former business associates and colleagues. Even the Defendants’ own

testimony overwhelmingly supported the jury’s verdict and award in Dr. Sindi’s favor. All of

the evidence presented at trial compellingly demonstrated that Samia and Ann El-Moslimany

engaged in a relentless defamatory campaign against Dr. Sindi, while also intentionally

interfering with Dr. Sindi’s current and prospective business relationships and contracts, and

intentionally inflicting emotional distress upon her. In light of all of this evidence, there is no



                                                      1


Case 19-01116-CMA            Doc 1-1     Filed 09/12/19      Ent. 09/12/19 16:56:28       Pg. 69 of 164
               Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 2 of 16



basis for judgment as a matter of law against Dr. Sindi, and the Defendants’ Motion should be

denied.

                                          ii.    Argument

A.        Legal Standard

     A party seeking to overturn a jury verdict faces an uphill battle – “courts may only grant a

judgment contravening a jury’s determination when the evidence points so strongly and

overwhelmingly in favor of the moving party that no reasonable jury could have returned a

verdict adverse to that party.” S.E.C. v. Goldsworthy, C.A. No. 06-10012-JGD, 2008 WL

8901272, at *1 (D. Mass. June 11, 2008) citing Marcano Rivera v. Turabo Med. Ctr. P’ship, 415

F.3d 162, 167 (1st Cir. 2005). The motion can only be granted if “the evidence, viewed from the

perspective most favorable to the nonmovant, is so one-sided that the movant is plainly entitled

to judgment, for reasonable minds could not differ as to the outcome. Goldsworthy, 2008 WL

8901272, at *1 citing Gibson v. City of Cranston, 37 F.3d 731 (1st Cir. 1994). In considering the

motion, “the court must not consider the credibility of witnesses, resolve conflicts in testimony,

or evaluate the weight of the evidence.” Id. citing Wagenmann v. Adams, 829 F.2d 196, 200 (1st

Cir. 1987).

B.        The Evidence Presented at Trial Was More Than Sufficient to Support a Jury Verdict in
          Favor of Dr. Sindi Against Defendants.

          a.       Dr. Sindi Presented Overwhelming Evidence to Support the Jury’s Verdict in her
                   Favor on her Defamation Claim.
          In order to prove defamation, a plaintiff must show that (1) defendants published a

statement or statements about her; (2) that the published statements were defamatory in that they

tended to hold her up to scorn, hatred, ridicule, or contempt, in the minds of any considerable

and respectable segment of the community; (3) that the published statements were false; and (4)

that the defendants published the defamatory statements with knowledge that the statements were

                                                  2


Case 19-01116-CMA           Doc 1-1     Filed 09/12/19    Ent. 09/12/19 16:56:28      Pg. 70 of 164
           Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 3 of 16



false or with reckless disregard as to the truth or falsity of the statements. See, e.g., Ravnikar v.

Bogojavlensky, 438 Mass. 627, 630 (2003); Jones v. Taibbi, 400 Mass. 786, 799-800 (1987);

Stone v. Essex County Newspapers, Inc., 367 Mass. 849, 858 (1975); McAvoy v. Shufrin, 401

Mass. 593, 597 (1988) (“The elements of a libel case are a false and defamatory written

communication of and concerning the plaintiff.”); Stone v. Essex County Newspapers, Inc., 367

Mass. 849, 871 (1975); see also Rotkiewicz v. Sadowsky, 431 Mass. 748, 755 (2000); Stone, 367

Mass. at 871; McNamee v. Jenkins, 52 Mass. App. Ct. 503, 506 (2001). Here, the jury

specifically found by a preponderance of the evidence that the Defendants (i) “published a

statement (or statements) concerning Dr. Sindi, (ii) that the statement (or statements) about Dr.

Sindi were false and defamatory and (iii) the defamatory statement (or statements) either caused

Plaintiff economic loss or is of the type that is actionable without proof of economic loss”. See

ECF No. 198, pp. 1, 5. In fact, much of this evidence was uncontested at all. The jury further

found “by clear and convincing evidence that [Defendants] published the defamatory statement

(or statements) with knowledge that it was false or with reckless disregard of whether it was false

or not.” Id.

         Now Defendants claim that “the plaintiff offered no evidence that the defendants

published any allegedly defamatory statement with reckless disregard of its falsity.” See ECF

No. 213.1 However, the jury instructions – to which Defendants did not object – accurately and

properly instructed the jury concerning reckless disregard as follows:

         To establish the third element using alternative (b) (“reckless disregard”), Plaintiff
         must show by clear and convincing evidence that Defendant entertained serious
         doubts as to the truth of the publication but published anyway.

         This inquiry is a subjective one as to the Defendant’s attitude toward the truth or
         falsity of the statement.

1
 Defendants do not move for a new trial on the basis that Dr. Sindi did not prove the first three elements of
defamation. See ECF No. 215.

                                                          3


Case 19-01116-CMA             Doc 1-1       Filed 09/12/19         Ent. 09/12/19 16:56:28            Pg. 71 of 164
         Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 4 of 16




       A Defendant cannot ensure a favorable verdict merely by testifying that she
       published a false statement under the subjective belief that the statement was
       true. You may reach your conclusion as to the Defendant’s subjective knowledge
       or belief based on inferences from other facts in evidence. Thus, in determining
       whether the Defendant entertained serious doubts as to the truth of the publication
       but published anyway, you should consider the totality of the circumstances
       surrounding the publication such as whether the Defendant investigated
       known witnesses and examined available sources, whether the Defendant
       relied on uncorroborated statements from sources without direct personal
       knowledge, the Defendant’s awareness of probable inaccuracies in the
       statements, whether the Defendant pursued sources who might have
       contradictory facts from those she was intending to report, whether there
       were obvious reasons to doubt the veracity of the source or accuracy of the
       source’s information, such as the sources’ source of information, motive,
       bias, or inconsistent statements, and the manner in which the Defendant
       edited or checked the publication for accuracy.

ECF No. 194 at p. 25. Dr. Sindi entered voluminous evidence – in large part through cross-

examination of Defendants themselves – that Defendants published their statements with

reckless disregard for their truth. Most remarkably, Ann El-Moslimany testified that she

published statements concerning Dr. Sindi without engaging in any meaningful research to verify

what it was she was publishing. See, e.g., Tr. Ex. 44 (email from A. El-Moslimany to J. Ito);

Ann El-Moslimany trial testimony. Samia El-Moslimany testified that she did not have any

evidence to support her oft-published statement that Dr. Sindi lied about her age in order to

obtain awards to which she would have otherwise not been entitled. See, e.g., Tr. Ex. 29, 44, 50,

51, 52, 66, 67. Specifically, she testified that she actually had no idea what information Dr.

Sindi submitted as evidence of her age to these organizations, or what the age requirements

actually were. Trial Testimony (S. El-Moslimany). Samia El-Moslimany was further unable to

point to a single quote or statement by Dr. Sindi concerning her age, but instead relied upon

media articles written by third parties with no indication that Dr. Sindi provided any information,

let alone false information, concerning her age. See, e.g., Tr. Ex. Nos. 69, 70, 86, 87, 101. In



                                                 4


Case 19-01116-CMA         Doc 1-1    Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 72 of 164
          Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 5 of 16



fact, one of the articles made clear that the author had relied on Wikipedia for the information

concerning Dr. Sindi. Tr. Ex. 101 (“Hayat Sindi is a Saudi researcher who has invented a

machine ‘combining the effects of light and ultra-sound for use in biotechnology.’ (So saith

Wikipedia.)”. The jury also heard Samia and Ann El-Moslimany testify that they did not

interview individuals that they believed would contradict their fabricated narrative of Dr. Sindi,

that they interviewed sources with known biases against Dr. Sindi, such as Dr. Sindi’s former

husband’s and/or romantic partners, that they relied on uncorroborated sources, that they relied

on witness statements despite known inconsistencies, and they in many instances made

statements without any support whatsoever. Trial Testimony, S. El-Moslimany, A. El-

Moslimany, M. Berlow. With specific regard to Mr. Berlow, the jury heard him testify that the

statements Samia El-Moslimany attributed to him were false and inaccurate. Trial Testimony,

M. Berlow. There could hardly be better evidence of actual malice that the fabrication of

information attributed to a source who denies ever saying such a thing. See, e.g., Tosti v. Ayik,

394 Mass. 482 (1985) (actual malice was established where a jury could have found that

defendant fabricated the article or wrote it with knowledge that it might have been false);

Deloach v. Beaufort Gazette, 316 S.E. 2d 139, 141-142 (S.C. 1984) (where purported informant

and reported disputed whether informant was in fact the source of the defamatory matter,

disputed factual issue of credibility arose for the trier of fact).

        In addition, the jury heard (and saw through text messages and emails) Samia El-

Moslimany’s pre-planned and coordinated effort to exact revenge upon Dr. Sindi for her

perceived belief that Dr. Sindi had attempted to “steal” her husband. In one text message Ms. El-

Moslimany threated to “expose” Dr. Sindi, before she even began her so-called “investigation.”




                                                    5


Case 19-01116-CMA          Doc 1-1      Filed 09/12/19      Ent. 09/12/19 16:56:28   Pg. 73 of 164
          Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 6 of 16



Tr. Ex. 2. This evidence made clear to the jury that Samia El-Moslimany began with the

conclusion and sought to create evidence to complete the narrative she wished to tell.

       Defendants further contend that Dr. Sindi did not present credible testimony that she

suffered economic loss or that the defamation was of the type that is actionable without

economic loss. See ECF No. 213, p. 10. In so arguing, Defendants misstate the evidence

offered at trial. First, there is no dispute that the statements published by the Defendants were

the type that “may prejudice plaintiff’s profession or business”. ECF No. 194, p. 30 (jury

instruction concerning statements actionable without proof of economic loss). Defendants’

statements were directed to Dr. Sindi’s business associates, and contained several statements

concerning Dr. Sindi’s business activities and her educational background. See, e.g., Tr. Exhibits

29, 44, 50, 51, 52, 66, 67. In fact, on cross-examination, defendants admitted that their

statements were designed to prejudice Dr. Sindi’s profession and business. Trial Testimony (S.

El-Moslimany, A. El-Moslimany), Tr. Ex. 44 (email to J. Ito stating “This email contains

information about Hayat Sindi that could save you from public embarrassment in the future”).

Second, Dr. Sindi presented sufficient evidence that defendants’ actions caused her economic

harm through lost salary, lost investments, and personal monies that she loaned to her company,

the Institute for Imagination and Ingenuity (“the i2 Institute”). Trial Testimony, H. Sindi. The

jury found Dr. Sindi credible, as they were entitled. See, e.g., Final Jury Instructions (ECF No.

194), p. 7. Defendants did not object to this jury instruction. In an attempt to refute Dr. Sindi’s

testimony that the Defendants’ defamatory statements impaired Dr. Sindi’s reputation, entitling

her to reputational damages (see, e.g., ECF No. 194, p. 33), Defendants cite to several awards

and appointments that Dr. Sindi received before the culmination of the defamatory statements.

See, e.g., ECF No. 213 at p. 10-11 (citing the establishment of the i2 Institute, awards conferred



                                                 6


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 74 of 164
            Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 7 of 16



in 2012 and 2013, and articles written all before the defamatory statements at issue which took

place as late as the day before trial in 2016 (see, e.g., Tr. Ex. 165)). Of course, much of this

evidence was not offered at trial for the truth of the matters asserted therein and the Court

sustained an objection made during Mr. White’s closing where he sought to make this very

argument. Moreover, even if this evidence was properly before the jury, it has no bearing on Dr.

Sindi’s reputational damages, evidence of which was entered at trial, and which the jury found

credible. Trial Testimony, H. Sindi. Similarly, the jury clearly found Dr. Sindi’s testimony

concerning her emotional distress and mental suffering to be credible. Id.

       There is no basis upon which to enter judgment as a matter of law (and contrary to the

jury’s determination) on Dr. Sindi’s defamation claim against Samia and Ann El-Moslimany. As

a matter of law, Dr. Sindi presented evidence sufficient to support each of the elements of

defamation, including the heightened standard required for a public figure. Defendants’ motion

should be denied.

       b.       Dr. Sindi Presented Overwhelming Evidence to Support the Jury’s Verdict in her
                Favor on her Claim for Intentional Interference with Contractual Relationships.
       In order to recover for tortious interference with contractual relations, a plaintiff must

prove “(1) the existence of a contract or a business relationship which contemplated economic

benefit; (2) the defendant’s knowledge of the contract or business relationship; (3) the

defendant’s intentional interference with the contract or business relationship for an improper

purpose or by improper means; and (4) damages.” Brandon Associates, LLC v. Failsafe Air

Safety Systems Corp., 384 F. Supp.2d 442, 446 (D. Mass. 2005) citing Bourque v. Cape

Southport Associates, LLC, 60 Mass. App. Ct. 271 (2004). Dr. Sindi met her burden by proving

that she had agreements with, among others, the Institute for Imagination and Ingenuity (“the i2

Institute”), that Defendants were aware of that contract, and that the Defendants intentionally


                                                  7


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28        Pg. 75 of 164
           Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 8 of 16



interfered with that contract for an improper purpose or by an improper means. Finally, Dr.

Sindi presented clear and credible evidence that she was personally damaged by Defendants’

actions, including but not limited to loss of salary and other benefits from the i2 Institute.2

    Testimony presented at trial evidenced that through emails, internet postings, flyers and

banners displayed at conferences, Defendants intentionally interfered with the contract between

Dr. Sindi and the i2 Institute, particularly through communications targeted at the i2 Board

members. Specifically, on December 22, 2012, Ann El-Moslimany sent an email to Mr. Ito (a

member of the i2 Institute’s advisory board) containing a myriad of defamatory statements

concerning Dr. Sindi. See Trial Ex. 44; Trial Testimony (Ito, A. El-Moslimany, S. El-

Moslimany, Sindi). Samia El-Moslimany admitted at trial that she had significant involvement

in writing the email that her mother Ann El-Moslimany ultimately sent. Trial Testimony (A. El-

Moslimany, S. El-Moslimany). Defendant Ann El-Moslimany further testified that she sent the

same email to several members of the i2 Institute’s Board of Directors at the same time. Trial

Testimony (A. El-Moslimany). The email contained several negative and defamatory statements

about Dr. Sindi, including but not limited to the following3:

    •     “I have done extensive research on Hayat Sindi, finding her personal, professional and
         academic resume is fraught with complete untruths and exaggeration, calling into
         question her credentials as a scholar and a professional”
    •    “Currently her problematic background is coming under scrutiny from both Middle East
         and international media outlets.”
    •    “… several board members of the i2 Institute [] have launched their own proactive
         investigations after my contact with them.”
    •    “… Sindi had little, if no participation, in her most publicly touted achievement – the
         actual scientific development and invention of the diagnostic tool developed in the
         Harvard lab of Professor George Whitesides and the founding of the company,

2
 The jury was plainly focused on this arrangement in their deliberations by asking a specific question about
quantifying damages for Dr. Sindi’s losses associated with the decimation of the i2 Institute.
3
  While many of the defamatory statements were included in the body of the email, the vast majority were contained
in a document included with the email titled “Hayat Sindi in Brief”. See Tr. Ex. 44. That document was widely
distributed, in various forms, via email and the internet. See, e.g., Tr. Exs. 66, 67, 163.

                                                         8


Case 19-01116-CMA             Doc 1-1       Filed 09/12/19        Ent. 09/12/19 16:56:28            Pg. 76 of 164
         Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 9 of 16



       Diagnostics For All. It is for this invention which was not hers, that Sindi was awarded
       the National Geographic Emerging Scholar Award, the PopTech Innovation Fellowship,
       and was honored with a UNESCO Ambassadorship”
   •   “False and Exaggerated Academic and Professional Accomplishments Resulting in
       Undeserved Accolades”
   •   “PhD research conducted and dissertation allegedly written by Dr. Adrian Stevenson …
       while under the advisorship of Professor Christopher Lowe, at Cambridge University..”
   •    “Falsification of her age by 11 years”;
   •   “By misrepresenting her age, Sindi robbed opportunities for recognition, public relations
       support, funding opportunities and career advancement, from the very youth she claims to
       support with her new institute, http://i2institute.org”;
   •    “Fraudulent claims of inventions”.

   Later, on February 12, 2014, Samia El-Moslimany sent an email to “a number of US State

Department employees, and the US Consul General in Jeddah [Saudi Arabia]”. Tr. Ex. 66.

Many of the above-listed false and defamatory statements were repeated in this email, and the

email included new statements, as well. Tr. Ex. 66; Exhibit A. On the same date, another email

was sent to “i2 Institute Board Members and Members of the Media,” from the alias “Abdullah

Alhaq”. Tr. Ex. 67; Exhibit A. Several of the false and defamatory statements contained in this

email were identical to the statements previously made by Ann and Samia El-Moslimany, and

the email included an exact duplicate of the “Hayat Sindi in Brief” document. See Tr. Ex. 67.

The jury was entitled to infer from the facts presented at trial that Samia El-Moslimany sent

Exhibit 67 (which was sent to the Board Members of the i2 Institute), as well as the nearly-

identical Exhibit 66, which was Samia El-Moslimany admitted that she sent on the same date.

Trial Testimony (S. El-Moslimany).

       Defendants’ improper motives were also established at trial. Dr. Sindi presented

evidence that Defendants had made explicit threats outlining their intent to interfere with Dr.

Sindi’s “business associates”. These threats began in late 2011, when she received threatening

and inflammatory emails and text messages from Samia El-Moslimany concerning Samia’s

belief that Dr. Sindi had engaged in an inappropriate relationship with Samia’s husband, Fouad

                                                 9


Case 19-01116-CMA        Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 77 of 164
             Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 10 of 16



Dehlawi. See Tr. Exs. 2, 23, 25. See also, Tr. Testimony of Ann El-Moslimany. The

communications from Samia contained rage and threats, including the following statements:

      •    “You will probably get cancer at this rate with the number of people praying against you”
           (Tr. Ex. 2);
      •    “You will be exposed for the hypocrite & fraud that you are” (Tr. Ex. 2);
      •    “I have just began to confront you” (Tr. Ex. 23);
      •    “Every night this Ramadan, I joined my children, my mother, my friends and others,
           quite frankly around the world, that you have oppressed, in praying that God exposes you
           and delivers justice to you both in this life and the hereafter” (Tr. Ex. 23);
      •    “I am smiling as I write this … I hope I have caused you some concern, and I pray that
           your Eid is sufficiently disturbed” (Tr. Ex. 23);
      •    “You clearly still do not know me nor were you aware of who you were messing with
           when you decided to selfishly destroy my family” (Tr. Ex. 25);
      •    “I take great pleasure in knowing that you will rue the day” (Tr. Ex. 25);
      •    “I am here forever” (Tr. Ex. 25);
      •    “I (& many others who you have oppressed) pray to our Lord many times a day to expose
           you to your mother & siblings, your friends, your business associates, your fans, & your
           country for the Munafika4 that you are” (Tr. Ex. 25); and
      •    “I am grateful that your poor father isn’t alive to witness the truth about his sinful, selfish,
           conniving, Munafika of a daughter” (Tr. Ex. 25).

      Finally, Dr. Sindi provided evidence at trial that she suffered damages as a result of

Defendants’ conduct. Dr. Sindi testified that she had never received the salary to which she was

entitled from the i2 Institute, as a result of Defendants’ interference. She also testified that she

had loaned the i2 Institute significant funds from her personal accounts, and that she personally

paid several of i2’s expenses. Further, according to the jury instructions (to which Defendants

did not object), Dr. Sindi was not required to “prove her loss of profits with mathematical

precision.” See Jury Instructions, ECF No. 191 at p. 44. See also Selmark Assocs., Inc. v.

Ehrlich, 467 Mass. 525, 545 (2014).

      Faced with the above-outlined evidence, the jury’s verdict on Dr. Sindi’s count for

intentional interference with contractual relations was consistent with the clear weight of the

evidence, and did not constitute a miscarriage of justice.

4
    “Munafika” translates as “hypocrite” in English. Trial Testimony (H. Sindi, S. El-Moslimany).

                                                          10


Case 19-01116-CMA               Doc 1-1      Filed 09/12/19        Ent. 09/12/19 16:56:28           Pg. 78 of 164
         Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 11 of 16



       c.      Dr. Sindi Presented Overwhelming Evidence to Support the Jury’s Verdict in her
               Favor on her Claim for Intentional Interference with Prospective Business
               Relationships.
   To recover for tortious interference with prospective business relationships, a plaintiff must

show that “1) [s]he had an advantageous relationship with a third party (e.g., a present or

prospective contract); 2) the defendant knowingly induced a breaking of the relationship; 3) the

defendant’s interference with the relationship, in addition to being intentional, was improper in

motive or means; and 4) the plaintiff was harmed by the defendant’s actions.” Angiuoni v. Town

of Billerica, 999F.Supp.2d 318 (D. Mass. 2014) (Gorton, J.) citing Blackstone v. Cashman, 448

Mass. 255 (2007). Further, Dr. Sindi was not required to prove that she had actually entered into

a specific contract or agreement with investors or others, but rather that she had a reasonable

expectation of a future economic benefit. Bingo Innovative Software, LLC v. Cahill, No.

SUCV2010-02743-A, 2011 WL 2652170, at *6 (Mass. Super. Ct. June 9, 2011). Concerning

damages, Dr. Sindi was not required to prove an exact dollar amount lost. As the jury was

instructed (and Defendants did not object), the jury was entitled to “award the plaintiff such a

sum as [it] believe[d], from the evidence, will fairly and reasonable compensate the plaintiff for

the damage, if any, she sustained because of the Defendants’ acts….”.

       At trial, Dr. Sindi presented testimony and other evidence that she had a reasonable

expectation of investments from various individuals, including Fadi Ghandor, Al Faisal

University, Siemens Corporation, Naser Al Tayyer, Ahmed Ashkar, Hisham A. Bahkail, and

others. She also presented testimony that she had a reasonable expectation that others would

become engaged with her business endeavors, which would in turn result in economic advantage

for herself (and her projects). Specifically, she was looking to partner with the US Consul

General in Jeddah and the US State Department, both of which received an email directly from

Samia El-Moslimany. Exhibit 66 (see, supra, for specific statements contained in that email). It

                                                11


Case 19-01116-CMA         Doc 1-1    Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 79 of 164
         Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 12 of 16



was clear not only from Defendants’ testimony, but also from the mere fact that they sent these

emails that they “knowingly induced a breaking of the relationship” between Dr. Sindi and these

entities. Both Defendants testified that they intended that outcome. Trial Testimony (S. El-

Moslimany; A. El-Moslimany). Further, as indicated above, Dr. Sindi entered evidence that both

Defendants undertook these actions with improper motive and means. See, e.g., Tr. Exs. 2, 23,

25; Trial Testimony (A. El-Moslimany). Dr. Sindi testified that she had a reasonable expectation

that the potential investors would invest significant sums in both of Dr. Sindi’s businesses (the i2

Institute and Sonoptix). In that event, Dr. Sindi would, in turn, have personally benefitted,

through salary and other benefits, from those companies’ successes.

       Faced with the above-outlined evidence, the jury’s verdict on Dr. Sindi’s count for

intentional interference with prospective business relationships was consistent with the clear

weight of the evidence, and did not constitute a miscarriage of justice.

       d.      Dr. Sindi Presented Overwhelming Evidence to Support the Jury’s Verdict in her
               Favor on her Intentional Infliction of Emotional Distress Claim
       At trial, Dr. Sindi presented evidence sufficient for the jury to find that (1) Defendants

intended to inflict emotional distress upon her, or that they knew or should have known that

emotional distress was the likely result of their conduct; (2) that the conduct was ‘extreme and

outrageous,’ was ‘beyond all possible bounds of decency’ and was ‘utterly intolerable in a

civilized community’; (3) that the actions of the Defendants were the cause of the Plaintiff’s

distress; and (4) that the emotional distress sustained by the plaintiff was ‘severe’. See, e.g.,

Rimscha v. Suprenant, 71 Mass. App. Ct. 1114 (2008) citing Agis v. Howard Johnson Co., 371

Mass. 140, 144-145 (1976). Defendants’ claim that there was “no evidence that the defendants’

conduct reaches the threshold level of ‘extreme and outrageous’” is false. ECF 213 at p. 3. Dr.

Sindi presented evidence (including the testimony of both Defendants) that the Defendants


                                                 12


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19      Ent. 09/12/19 16:56:28       Pg. 80 of 164
             Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 13 of 16



followed her to conferences in Washington, D.C., Princeton, New Jersey, and Saudi Arabia.

Trial Testimony (S. El-Moslimany, A. El-Moslimany). She further presented evidence that at

these conferences, Defendants distributed leaflets and displayed large banners with the intent that

the conference attendees, and the public surrounding the conference, would be exposed to

Defendants’ defamatory statements. Id.; Tr. Exs. 3, 4. Dr. Sindi testified about her being

followed in Cambridge, Massachusetts by the Defendants and being handed one of the

Defendants’ flyers by a stranger. Trial Testimony (H. Sindi). Dr. Sindi was so distressed by this

conduct that she was compelled to contact the police. Id. Samia El-Moslimany cannot deny that

she intended to inflict emotional distress on Dr. Sindi, as she made that intent known, in emails

and text messages that she admitted she sent to Dr. Sindi:

               o “You will probably get cancer at this rate with the number of people praying
                 against you” (Tr. Ex. 2) (emphasis added);
               o “You will be exposed for the hypocrite & fraud that you are” (Tr. Ex. 2);
               o “I have just began to confront you” (Tr. Ex. 23);
               o “Every night this Ramadan, I joined my children, my mother, my friends and
                 others, quite frankly around the world, that you have oppressed, in praying that
                 God exposes you and delivers justice to you both in this life and the hereafter”
                 (Tr. Ex. 23);
               o “I am smiling as I write this … I hope I have caused you some concern, and I
                 pray that your Eid is sufficiently disturbed” (Tr. Ex. 23) (emphasis added);
               o “You clearly still do not know me nor were you aware of who you were messing
                 with when you decided to selfishly destroy my family” (Tr. Ex. 25);
               o “I take great pleasure in knowing that you will rue the day” (Tr. Ex. 25)
                 (emphasis added);
               o “I am here forever” (Tr. Ex. 25);
               o “I (& many others who you have oppressed) pray to our Lord many times a day to
                 expose you to your mother & siblings, your friends, your business associates,
                 your fans, & your country for the Munafika5 that you are” (Tr. Ex. 25); and
               o “I am grateful that your poor father isn’t alive to witness the truth about his sinful,
                 selfish, conniving, Munafika of a daughter” (Tr. Ex. 25).

           The jury was uniquely positioned in this case, after hearing all of the evidence including

but not limited to the Defendants’ own testimony, to conclude that the Defendants engaged in an


5
    “Munafika” translates as “hypocrite” in English. Trial Testimony (Sindi, S. El-Moslimany).

                                                          13


Case 19-01116-CMA               Doc 1-1      Filed 09/12/19        Ent. 09/12/19 16:56:28        Pg. 81 of 164
         Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 14 of 16



‘extreme and outrageous” course of conduct, and that their conduct was ‘beyond the bounds of

decency’ and was “utterly intolerable in a civilized community”. Rimscha, 71 Mass. App. Ct. at

1114. Further, it is well-settled that “[w]here reasonable men may differ, it is for the jury … to

determine whether, in the particular case, the conduct has been sufficiently extreme and

outrageous to result in liability”. Wall v. Altenhof, 57 Mass.App.Ct. 1117 (2003) citing

Restatement (Second) of Torts § 46, comment h (1965).

       As Defendants concede in their motion, extreme and outrageous behavior is often found

where a Defendant continues to engage in offensive acts. ECF No. 215, p. 3. Defendants’

conduct in this case began in 2011, and continued to the eve of trial. Defendants admittedly

posted on social media platforms about Dr. Sindi dozens of times, and made known at trial their

intent to continue to do so. Trial Testimony (S. El-Moslimany, A. El-Moslimany, Z. Dehlawi).

They sent emails to Dr. Sindi’s colleagues, board members, and professional liaisons. Id. They

posted – or facilitated the posting of – defamatory and other harassing materials on the internet,

where any of Dr. Sindi’s prospective business partners could access the material at any time,

from the time of their posting in 2012 through the present day. See, e.g., Tr. Ex. 31.

Defendants’ conduct was unquestionably continuous, and the weight of the evidence fully

supported the jury’s determination that Defendants did, in fact, intentionally inflict emotional

harm on Dr. Sindi.

       The jury was also presented with Dr. Sindi’s testimony concerning the emotional distress

she suffered. The Court properly instructed the jury (without objection by Defendants) that it

should “award the equivalent in money for the actual loss caused by the Defendant’s intentional

infliction of emotional distress” and that examples of distress and anxiety include all highly

unpleasant mental reactions, such as fright, horror, grief, shame, humiliation, embarrassment,



                                                14


Case 19-01116-CMA         Doc 1-1    Filed 09/12/19      Ent. 09/12/19 16:56:28       Pg. 82 of 164
         Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 15 of 16



anger, chagrin, disappointment, worry, and nausea.” ECF No. 194, p. 51. Dr. Sindi testified

that felt shame, fear, humiliation, and embarrassment, and that as a result of those feelings, she

suffered from sleeplessness, weight loss, headaches, fatigue and other physical reactions. Trial

Testimony (H. Sindi). Further, in light of the continual nature of the Defendants’ actions, Dr.

Sindi suffered this emotional distress (and the resulting physical distress) for as much as six

years. Trial Testimony (H.Sindi). The jury found Dr. Sindi’s testimony credible, as they were

entitled to do. See ECF No. 194, p. (jury instruction concerning the credibility of witnesses).

The jury’s careful consideration of Dr. Sindi’s testimony is evidenced by the fact that they did

not award damages based on Ann El-Moslimany’s actions, but only on Samia El-Moslimany’s

actions. The jury clearly carefully weighed the evidence and made a determination that Samia

El-Moslimany was liable for intentional infliction of emotional distress.

                                        iii.    Conclusion

   In light of this wealth of evidence, and other evidence presented at trial demonstrating that

Samia and Ann El-Moslimany made false and defamatory statements with actual knowledge of,

or reckless disregard for, their falsity, that Samia and Ann El-Moslimany tortuously interfered

with Dr. Sindi’s contractual and prospective business relationships, and that Samia and Ann El-

Moslimany intentionally inflicted emotional harm on Dr. Sindi, judgment as a matter of law is

unwarranted and the Defendants’ motion should be denied.




                                                 15


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 83 of 164
           Case 1:13-cv-10798-IT Document 220 Filed 09/29/16 Page 16 of 16




                                               Respectfully submitted,

                                               HAYAT SINDI

                                               By her attorneys,

                                               /s/ Suzanne Elovecky
                                               David H. Rich (BBO # 634275)
                                               drich@toddweld.com
                                               Suzanne Elovecky (BBO # 670047)
                                               selovecky@toddweld.com
                                               TODD & WELD LLP
                                               One Federal Street, 27th Floor
                                               Boston, MA 02110
Dated: September 29, 2016                      617-720-2626




                                  CERTIFICATE OF SERVICE
         I, Suzanne Elovecky, hereby certify that this document has been filed through the ECF

system, will be sent electronically to the registered participants as identified on the notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on this date.

                                                       /s/ Suzanne Elovecky
                                                       Suzanne Elovecky
Dated: September 29, 2016




4843-5217-5929, v. 2




                                                  16


Case 19-01116-CMA            Doc 1-1   Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 84 of 164
               Exhibit 9




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 85 of 164
          Case 1:13-cv-10798-IT Document 221 Filed 09/29/16 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                                       FOR THE
                             DISTRICT OF MASSACHUSETTS

                                              )
HAYAT SINDI,                                  )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Civil Action No. 13-cv-10798-IT
                                              )
SAMIA EL-MOSLIMANY and                        )
ANN EL-MOSLIMANY,                             )
                                              )
       Defendants.                            )
                                              )

            PLAINTIFF HAYAT SINDI’S OPPOSITION TO DEFENDANTS’
           RENEWED MOTION FOR A NEW TRIAL AND/OR REMITTITUR

                                       i.      Introduction

       The trial of Dr. Sindi’s claims against Defendants Samia and Ann El-Moslimany was

comprehensive and fair, with six days of testimony and eight days of trial. Defendants had full

and fair opportunity to develop and present their defense as to all of Dr. Sindi’s claims and to

defend their actions. The twelve (12) jurors were exemplary and gave the evidence their full

attention. After deliberating for approximately nine hours, they rendered a considered and

deliberate verdict. They reviewed several statements made by Defendants, as well as the

evidence supporting Dr. Sindi’s claims for intentional interference with contractual relations,

intentional interference with prospective business relationships, and intentional infliction of

emotional distress. They found that Dr. Sindi met her burden on all counts. After their careful

consideration of the evidence on damages, the jury awarded Dr. Sindi $400,000 for defamation

by Samia El-Moslimany, $2,000,000 for intentional interference with contractual relationships

by Samia El-Moslimany, $400,000 for intentional interference with prospective business



                                                  1


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 86 of 164
             Case 1:13-cv-10798-IT Document 221 Filed 09/29/16 Page 2 of 9



relationships by Samia El-Moslimany; $100,000 for intentional interference of emotional distress

by Samia El-Moslimany; $100,000 for defamation by Ann El-Moslimany; $400,000 for

intentional interference with contractual business relationships by Ann El-Moslimany; and

$100,000 for intentional interference with prospective business relation by Ann El-Moslimany.

While the jury found that Dr. Sindi proved by a preponderance of the evidence that Ann El-

Moslimany intentionally caused Dr. Sindi to suffer severe emotional distress, they did not find

that Dr. Sindi suffered damages as a result further evidencing their care and attention to detail in

rendering a considered verdict. The Court’s jury instructions were without error, and the

Defendants made no objections to those instructions prior to trial, during trial, or through their

post-trial motions. Accordingly, Defendants have waived any objections to the jury charge.

       Although Samia and Ann El-Moslimany are unhappy with the outcome of the trial, the

jury exercised reasonable and honest judgment in accordance with the law, and there was no

miscarriage of justice. Defendants’ motion for a new trial or, in the alternative, remittitur should

be denied.

                                         ii.     Argument

A.     Legal Standard

       Rule 59 only permits a new trial “if the verdict is against the law, against the weight of

the credible evidence, or tantamount to a miscarriage of justice.” Fryer v. A.S.A.P. Fire and

Safety Corp., Inc., 680 F.Supp.2d 317, 324 (D. Mass. 2010) citing Crowe v. Marchand, 506 F.3d

13, 19 (1st Cir. 2007); Burke v. McDonald, 572 F.3d 5137 (1st Cir. 2009). Remitittur is only

appropriate where the result of the award is “grossly excessive, inordinate, shocking to the

conscience of the court, or so high that it would be a denial of justice to permit it to stand.” See

Sony BMG Music Entertainment v. Tenenbaum, 660 F.3d 487, 509 (1st Cir. 2011) citing Correa



                                                  2


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28        Pg. 87 of 164
           Case 1:13-cv-10798-IT Document 221 Filed 09/29/16 Page 3 of 9



v. Hosp. S.F., 69 F.3d 1184, 1197 (1st Cir. 1995). “A jury’s award will withstand scrutiny …

unless the damages are ‘so grossly disproportionate to any injury established by the evidence as

to be unconscionable as a matter of law.” Fryer, 680 F. Supp. At 324-25 citing Tobin v. Liberty

Mutual Insurance Co., 553 F.3d 121, 144 (1st Cir. 2009); see also Burke, 572 F.3d at 58 (“[w]e

will uphold a jury award if it is a result of any rational appraisal or estimate of the damages that

could be based on the evidence before the jury”). In reviewing a jury’s award, a court must

review the evidence in the light most favorable to the prevailing party. Eastern Mountain

Platform Tennis, Inc. v. Sherwin-Williams Co., Inc., 40 F.3d 492, 502 (1st Cir. 1994).

       After hearing more than a week of evidence and deliberating for approximately 9 hours,

the jury reached a considered, just and fair verdict, based upon the totality of the evidence.

Defendants have not come close to demonstrating that there was a miscarriage of justice or that

the damages awarded are unconscionable as a matter of law, and their motion for a new trial or,

in the alternative, remittitur, should be denied.

B.     The Evidence Fully Supports the Jury’s Conclusions Concerning All of the
       Elements of Defamation, Tortious Interference and Intentional Infliction of
       Emotional Distress
       The Defendants’ arguments in support of their motion for a new trial are identical to the

arguments advanced in support of their Motion for Judgment Notwithstanding The Verdict. In

an effort to avoid burdening the Court with duplicative arguments, Dr. Sindi respectfully refers

the Court to her Opposition to Defendants’ Motion for Judgment Notwithstanding The Verdict.

Those arguments establish that significant, substantial and in many cases unrebutted evidence

supported each and every element of the Plaintiff’s claims and that the jury’s verdict was

supported by the evidence.




                                                    3


Case 19-01116-CMA         Doc 1-1      Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 88 of 164
             Case 1:13-cv-10798-IT Document 221 Filed 09/29/16 Page 4 of 9



C.      The Jury’s Damages Award Was Not Grossly Excessive and Was Supported by the
        Weight of the Evidence
     Courts rarely override a jury’s judgment on the appropriate amount of damages to be

awarded. Brown v. Freedman Baking Co., Inc., 810 F.2d 6, 11 (1st Cir. 1987). “[T]he jury’s

otherwise supportable verdict stands unless [it is] ‘grossly excessive’ or ‘shocking to the

conscience’“. Id. citing LaForest v. Autoirdad de las Fuentes Fluviales de P.r., 536 F.2d 443,

447 (1st Cir. 1976). It is only when the verdict is “greatly disproportionate to the injury proved,”

Statkus v. Metropolitan Transit Auth., 335 Mass. 172, 174 (1956), that the court should set aside

the verdict, a situation that does not exist in this case. See also Ayash v. Dana-Farber Cancer

Inst., 443 Mass. 367, 404 (2005) (“We are aware of the general rule that a reviewing court

should not disturb a jury’s award of damages unless it is clearly excessive in relation to what the

plaintiff’s evidence has demonstrated damages to be.”); Walsh v. Chestnut Hill Bank & Trust

Co., 414 Mass. 283, 292 (1993) (“Motions for a new trial on the theory that the damages were

inadequate or excessive ‘ought not to be granted unless on a survey of the whole case it appears

to the judicial conscience and judgment that otherwise a miscarriage of justice will result.’”).

Finally, the trial court is uniquely positioned to affirm the jury’s award of damages because of

that court’s “greater familiarity with local community standards and with the witnesses’

demeanor at the trial.” Fishman v. Clancy, 763 F.2d 485, 489-90 (1st Cir. 1985).

        1.      Defamation.

        As described in her Opposition to Defendants’ Motion for Judgment Notwithstanding

The Verdict, Dr. Sindi presented more than sufficient evidence to support the jury’s finding of

both liability and damages for each of her claims. To support damages for her defamation

claim, Dr. Sindi presented evidence that she suffered economic loss, reputational harm, and

emotional distress. Each of these types of harm support the jury’s award of $400,000 as to


                                                 4


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 89 of 164
          Case 1:13-cv-10798-IT Document 221 Filed 09/29/16 Page 5 of 9



Samia El-Moslimany, and $100,000 as to Ann El-Moslimany. Further, the jury was instructed

that Dr. Sindi was required to prove that the defamatory statement(s) either “(a) caused Plaintiff

economic loss; or (b) is the type of statement that is actionable without proof of economic loss.”

ECF No. 194, p. 28. Consistent with the law, the jury was further instructed that if the statement

was one that “may prejudice plaintiff’s profession or business … Plaintiff does not have to prove

that the statement caused her economic loss.” Id. at p. 30. The jury was further instructed that

they could “consider three types of damages: economic loss damages, compensatory damages

and nominal damages.” Id. at p. 31. For economic loss damages, the jury was instructed that

Plaintiff is entitled to recover for “specific losses having an economic value, incurred as a result

of the Defendants’ defamatory publication or reasonably foreseeable republication by others,”

and that the economic loss damages may include “loss of an existing advantage, such as wages

from a job, employment benefits, or business clients … [or] loss of a future advantage, such as

inability to get a new job.” Id. at p. 32. The jury was further instructed that in order to obtain

compensatory damages, “Plaintiff must have proven to you … that she was injured as a result of

the Defendant’s defamatory publication or reasonably foreseeable republication by others.

Injury may include impairment of Plaintiff’s reputation and standing in the community,

emotional distress, personal humiliation, shame and disgrace, and mental suffering caused by the

defamation.” Id. at p. 33. (Defendants objected to none of these instructions at trial, and these

instructions do not form the basis of Defendants’ motion.)

       Dr. Sindi offered evidence for both economic loss and compensatory damages at the trial

of this matter. Dr. Sindi testified as to the loss of investors, the loss of income from the i2

Institute, and the fact that prospective business partners no longer wanted to do business with

her. Trial Testimony (H. Sindi). Dr. Sindi further testified to the fact that her reputation was



                                                  5


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19      Ent. 09/12/19 16:56:28        Pg. 90 of 164
            Case 1:13-cv-10798-IT Document 221 Filed 09/29/16 Page 6 of 9



damaged, that she suffered emotional distress, personal humiliation, shame, disgrace, and mental

suffering. Once again, it is important to note that the defamation damages suffered by Dr. Sindi

took place over a several year period – from 2012 into 2016. The defamatory statements were

repeated on multiple occasions, and publications were made directly to Dr. Sindi’s business

associates. Given all of the evidence presented, the jury’s damages award of $400,000 as to

Samia El-Moslimany and $100,000 as to Ann El-Moslimany was consistent with the weight of

the evidence, and was not grossly excessive.

       2.      Intentional Interference with Contractual and Prospective Business Relationships
       Dr. Sindi presented sufficient evidence at trial to support her claims of intentional

interference with both contractual and prospective business relationships. Similarly, Dr. Sindi

presented evidence sufficient to support the jury’s damages awards for these claims. The jury’s

award was based on the weight of the evidence, and not on “impermissible speculation and

conjecture.” ECF No. 215, p. 15. Dr. Sindi testified at trial that as a result of Defendants’

conduct, she lost investors, a contract with a publisher, lost income from the i2 Institute, and was

forced to infuse the company with her own funds, and to pay the company’s costs from her own

funds. Trial Testimony (H. Sindi). Further, and as previously stated, Defendants’ conduct took

place over the course of several years – from 2011 through and including 2016, and the damages

suffered by Dr. Sindi spanned that time period.

       3.      Intentional Infliction of Emotional Distress
       As reflected by the jury’s considered verdict, Dr. Sindi presented evidence sufficient at

trial to prove all of the elements of intentional infliction of emotional distress. The jury awarded

Dr. Sindi $100,000 resulting from Samia El-Moslimany’s intentional infliction of emotional

distress. ECF No. 198 (verdict slip). As evidence of the jury’s careful consideration, the jury

awarded no damages resulting from Ann El-Moslimany’s actions, despite finding that Ann El-

                                                  6


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 91 of 164
            Case 1:13-cv-10798-IT Document 221 Filed 09/29/16 Page 7 of 9



Moslimany did, in fact, intentionally inflict emotional distress on Dr. Sindi. Id. The jury’s

award in favor of Dr. Sindi was supported by the evidence, including Dr. Sindi’s own testimony

that she suffered headaches, sleeplessness, weight loss, anxiety, fear, fatigue and other symptoms

as a result of Samia El-Moslimany’s conduct. Trial Testimony (H. Sindi). This testimony did

not contradict Dr. Sindi’s medical records, which simply showed that Dr. Sindi had previously

suffered some distress in the wake of her father’s death. Trial Testimony (H. Sindi), Tr. Exs.

104, 105, 106.

       Given the nature and character of the harm, the severity of the harm, the length of time

Dr. Sindi suffered, and the compelling evidence of causality, the emotional distress award here

more than satisfies all of the Stonehill College factors. See Stonehill College v. MCAD, 441

Mass. 549, 576 (2004). In such a situation, it would be improper for the court to order a new

trial on damages. See, e.g., Hastings Assocs. v. Local 369 Bldg. Fund, 42 Mass. App. Ct. 162,

171 (1997) (“a judge has no right to set aside a verdict merely because he himself would have

assessed the damages in a different amount”).

       4.        The Jury’s Verdict Was Not Punitive or Based on Passion or Prejudice.

       The jury clearly exercised sound discretion in awarding damages following the trial in

this matter. The damages were tied to the weight of the evidence, and through review of the jury

instructions and the special verdict form, it is evident that the jury did not include punitive

damages within its award. For each of Dr. Sindi’s claims, the Court instructed the jury as to

damages, and did not include or infer that punitive damages were to be considered. See ECF No.

194 at pp. 29-34, 44-45, 48, 51. Further the special verdict form – which was agreed to by the

parties – did not include an option to include punitive damages. ECF No. 198.




                                                  7


Case 19-01116-CMA          Doc 1-1    Filed 09/12/19      Ent. 09/12/19 16:56:28       Pg. 92 of 164
          Case 1:13-cv-10798-IT Document 221 Filed 09/29/16 Page 8 of 9



       Nor is there any evidence that the jury’s determination of liability or damages was based

on passion or prejudice. Courts will only find that a damages award is based on passion or

prejudice where the award is “so great … that it may be reasonably presumed that the jury, in

assessing them, did not exercise a sound discretion, but were influenced by passion, partiality,

prejudice or corruption.” Reckis v. Johnson & Johnson, 471 Mass. 272, 466-67 (2015)

(upholding a $50,000,000 jury award). Here, there is no indication that the jury was motivated

by passion or prejudice. In fact, the circumstances surrounding the jury deliberations make clear

that the jury was careful and thoughtful in their deliberations. Not only did the jury deliberate

for approximately nine (9) hours, but they further submitted three questions to the Judge during

deliberations, all concerning damages. See ECF No. 201, pp. 4-7. The jury’s damages award

here was based on the weight of the evidence, and was not grossly excessive. There is no basis

upon which to disturb the jury’s carefully considered verdict and award.

                                        iii.    Conclusion

       WHEREFORE, for the foregoing reasons, Dr. Hayat Sindi respectfully requests the Court

not order a new trial and not enter a remittitur of damages.

                                               Respectfully submitted,

                                               HAYAT SINDI

                                               By her attorneys,

                                               /s/ Suzanne Elovecky
                                               David H. Rich (BBO # 634275)
                                               drich@toddweld.com
                                               Suzanne Elovecky (BBO # 670047)
                                               selovecky@toddweld.com
                                               TODD & WELD LLP
                                               One Federal Street, 27th Floor
                                               Boston, MA 02110
Dated: September 29, 2016                      617-720-2626



                                                  8


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 93 of 164
             Case 1:13-cv-10798-IT Document 221 Filed 09/29/16 Page 9 of 9




                                  CERTIFICATE OF SERVICE
         I, Suzanne Elovecky, hereby certify that this document has been filed through the ECF

system, will be sent electronically to the registered participants as identified on the notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on this date.

                                                       /s/ Suzanne Elovecky
                                                       Suzanne Elovecky
Dated: September 29, 2016




4842-4417-2857, v. 2




                                                  9


Case 19-01116-CMA            Doc 1-1   Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 94 of 164
             Exhibit 10




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 95 of 164
            Case 1:13-cv-10798-IT Document 223 Filed 10/06/16 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

HAYAT SINDI,                                  *
                                              *
               Plaintiff,                     *
                                              *
       v.                                     *       Civil Action No. 13-cv-10798-IT
                                              *
SAMIA EL-MOSLIMANY and ANN                    *
EL-MOSLIMANY,                                 *
                                              *
               Defendants.                    *

                                 AMENDED FINAL JUDGMENT

                                          October 6, 2016

       This action was tried by a jury with U.S. District Judge Indira Talwani presiding, and the

jury has rendered a verdict. Thereafter, the court has made further factual findings in support of a

permanent injunction.

       It is ordered that:

       Plaintiff Hayat Sindi recover from Defendant Samia El-Moslimany the amount of

$1,476,000 in compensatory and special damages; $631,808.88 in prejudgment interest, which is

calculated at a rate of 12% per annum, Mass. Gen. Laws ch. 231, § 6B, from January 25, 2013

through August 18, 2016 (the date of the original judgment); and costs as allowed by separate

order. Post-judgment interest is awarded at a rate of .56% per annum, 28 U.S.C. § 1961.

       Plaintiff Hayat Sindi recover from Defendant Ann El-Moslimany the amount of $344,000

in compensatory and special damages; $147,250.85 in prejudgment interest, which is calculated

at a rate of 12% per annum, Mass. Gen. Laws ch. 231, § 6B, from January 25, 2013 through

August 18, 2016 (the date of the original judgment); and costs as allowed by separate order.

Post-judgment interest is awarded at a rate of .56% per annum, 28 U.S.C. § 1961.




Case 19-01116-CMA            Doc 1-1   Filed 09/12/19    Ent. 09/12/19 16:56:28      Pg. 96 of 164
          Case 1:13-cv-10798-IT Document 223 Filed 10/06/16 Page 2 of 2



       Defendants Samia El-Moslimany and Ann El-Moslimany are enjoined from repeating—

orally, in writing, through direct electronic communications, or by directing others to websites or

blogs reprinting Samia El-Moslimany’s or Ann El-Moslimany’s letters and comments—the

statements:

       1. That Hayat Sindi is an academic and scientific fraud;

       2. That Sindi received awards meant for young scholars or other youth by lying about

              her age;

       3. That Sindi was fraudulently awarded her PhD;

       4. That Sindi did not conduct the research and writing of her dissertation;

       5. That Sindi’s dissertation was “ghost researched” and “ghost written”;

       6. That Sindi’s role in the founding of Diagnostics For All was non-existent, and that

              Sindi did not head the team of six people that won the MIT Entrepreneurship

              Competition.

       IT IS SO ORDERED.

October 6, 2016                                                     /s/ Indira Talwani
                                                                    United States District Judge




                                                 2


Case 19-01116-CMA            Doc 1-1   Filed 09/12/19    Ent. 09/12/19 16:56:28      Pg. 97 of 164
             Exhibit 11




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 98 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 99 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 100 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 101 of 164
             Exhibit 12




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 102 of 164
             Case 1:13-cv-10798-IT Document 249 Filed 01/26/17 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                            FOR THE
                                  DISTRICT OF MASSACHUSETTS

                                                      )
 HAYAT SINDI,                                         )
                                                      )
         Plaintiff,                                   )
                                                      )
 v.                                                   )        Civil Action No. 13-cv-10798-IT
                                                      )
 SAMIA EL-MOSLIMANY and                               )
 ANN EL-MOSLIMANY,                                    )
                                                      )
         Defendants.                                  )
                                                      )

     PLAINTIFF HAYAT SINDI’S MOTION TO COMPEL SAMIA EL-MOSLIMANY TO
              RESPOND TO POST-JUDGMENT DISCOVERY REQUESTS

         On November 10, 2016, Plaintiff Hayat Sindi (“Dr. Sindi”) served upon Defendants

 Samia and Ann El-Moslimany certain post judgment document requests and interrogatories.

 After nearly two and a half months, the Defendants have provided no responses and have

 produced no documents. Where Ann El-Moslimany is apparently dealing with a serious medical

 issue, Dr. Sindi does not seek to compel her compliance with the discovery responses at this

 time.1 However, Samia El-Moslimany should not be able to ignore her discovery obligations in

 this case, particularly given the significant judgment which has entered against her along with

 her unwillingness to post a bond or other security to secure the judgment, which remains on

 appeal. Dr. Sindi respectfully requests that this Court order Samia El-Moslimany to respond to

 the nearly three month old discovery requests. As further grounds therefore, Dr. Sindi states as

 follows:




 1
          Due to Ann El-Moslimany's illness, the Defendants sought and received a ninety (90) day extension to file
 their appellate brief.

                                                          1


Case 19-01116-CMA             Doc 1-1      Filed 09/12/19        Ent. 09/12/19 16:56:28            Pg. 103 of 164
             Case 1:13-cv-10798-IT Document 249 Filed 01/26/17 Page 2 of 4



        1.      The final judgment in this matter was entered on October 6, 2016 (“the

 Judgment”). See Amended Final Judgment, ECF No. 223.

        2.      On November 4, 2016, Defendants Samia El-Moslimany and Ann El-Moslimany

 filed a Notice of Appeal, indicating their intent to appeal all aspects of the Judgment in this

 matter. See ECF No. 224.

        3.      On November 10, 2016, Dr. Sindi served Samia El-Moslimany with post

 judgment documents requests and interrogatories on November 11, 2016. See Exhibits A and B.

        4.      Samia El-Moslimany has not responded in any way to the document requests or

 interrogatories.

        5.          As a result of his failure to give any response, Samia El-Moslimany has waived

 any objection she might have to Dr. Sindi’s discovery requests. Krewson v. City of Quincy, 120

 F.R.D. 6 (D. Mass. 1988) (holding that objections to discovery request were waived due to

 failure of party subject to the request to make timely objections).

        6.      Since the responses became due, Dr. Sindi’s counsel has repeatedly attempted to

 confer with defense counsel as to when the responses would be provided. Defense counsel has

 been unable to commit to any date by which the discovery would be provided.

        7.      Dr. Sindi’s counsel is aware of Ann El-Moslimany’s medical condition and that

 Samia El-Moslimany claims to be Ann’s primary caretaker. However, the El-Moslimany’s

 current unfortunate situation should not absolve Samia of all obligations associated with this

 case. Dr. Sindi has patiently waited for nearly three months for responses to be provided. Dr.

 Sindi’s counsel has even proposed that responsive documents be provided on a rolling basis so as

 to ease the burden on Samia. Nonetheless, no discovery responses have been provided

 whatsoever and documents have ever been produced.



                                                   2


Case 19-01116-CMA           Doc 1-1     Filed 09/12/19    Ent. 09/12/19 16:56:28       Pg. 104 of 164
              Case 1:13-cv-10798-IT Document 249 Filed 01/26/17 Page 3 of 4



         8.      As noted above, the El-Moslimany’s have failed to post a bond or other form of

 security pending their appeal. Thus, the requested discovery is critical in identifying potential

 assets available to satisfy the jury’s multi-million dollar verdict in the event the jury’s verdict is

 affirmed by the First Circuit.

         WHEREFORE, Dr. Hayat Sindi respectfully requests that the Court order (i) that Samia

 El-Moslimany promptly and fully respond to the document requests and produce responsive

 documents within 5 business days of this Court’s order, (ii) that Dr. Sindi be awarded her costs

 and attorneys’ fees for bringing this motion, and (iii) any further relief that the Court deems just

 and appropriate.



                                                 Respectfully submitted,

                                                 HAYAT SINDI

                                                 By her attorneys,

                                                 /s/ Suzanne Elovecky
                                                 David H. Rich (BBO # 634275)
                                                 drich@toddweld.com
                                                 Suzanne Elovecky (BBO # 670047)
                                                 selovecky@toddweld.com
                                                 TODD & WELD LLP
                                                 One Federal Street, 27th Floor
                                                 Boston, MA 02110
 Dated: January 26, 2017                         617-720-2626




                                                    3


Case 19-01116-CMA          Doc 1-1     Filed 09/12/19      Ent. 09/12/19 16:56:28        Pg. 105 of 164
           Case 1:13-cv-10798-IT Document 249 Filed 01/26/17 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I, Suzanne Elovecky, hereby certify that this document has been filed through the ECF
 system, will be sent electronically to the registered participants as identified on the notice of
 Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
 participants on this date.

                                                       /s/ Suzanne Elovecky
                                                       Suzanne Elovecky

 Dated: January 26, 2017


    CERTIFICATE OF COMPLIANCE IN ACCORDANCE WITH LOCAL RULE 7.1

         I, David H. Rich, hereby certify that I have attempted in good faith to resolve the issues
 set forth in this motion to compel with defense counsel. In particular, I have spoken on two
 occasions to defense counsel with regard to the Defendants’ failure to respond to the pending
 discovery. In my initial conversation with Defendants’ new counsel in December, I informed
 him that I understood he was just getting up to speed on the case and that I was prepared to
 provide him with a little more time serve discovery responses. I again spoke with defense
 counsel in January and inquired as to the outstanding discovery. Defense counsel indicated that
 Ann El-Moslimany was ill and that Samia El-Moslimany was caring for her mother. I expressed
 my sympathy and explained that I was willing to forgo obtaining discovery from Ann at this time
 and would work with him to limit the burdens on Samia. I suggested that Samia produce
 documents on a rolling basis over time. Defense counsel appreciated the suggestion and stated
 that my proposal was reasonable. Despite my willingness to cooperate, defense counsel has yet
 to produce any responses and has yet to even commit to a schedule. I also forwarded emails to
 defense counsel on January 3, 5, 18 and 20 inquiring about the outstanding discovery. Despite
 my attempts, defense counsel has yet to produce any discovery responses (or commit to a date by
 which responses would be provided).

                                                       /s/ David H. Rich
                                                       David H. Rich
 Dated: January 26, 2017




                                                  4


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 106 of 164
             Exhibit 13




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 107 of 164
             Case 1:13-cv-10798-IT Document 249 Filed 01/26/17 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                            FOR THE
                                  DISTRICT OF MASSACHUSETTS

                                                      )
 HAYAT SINDI,                                         )
                                                      )
         Plaintiff,                                   )
                                                      )
 v.                                                   )        Civil Action No. 13-cv-10798-IT
                                                      )
 SAMIA EL-MOSLIMANY and                               )
 ANN EL-MOSLIMANY,                                    )
                                                      )
         Defendants.                                  )
                                                      )

     PLAINTIFF HAYAT SINDI’S MOTION TO COMPEL SAMIA EL-MOSLIMANY TO
              RESPOND TO POST-JUDGMENT DISCOVERY REQUESTS

         On November 10, 2016, Plaintiff Hayat Sindi (“Dr. Sindi”) served upon Defendants

 Samia and Ann El-Moslimany certain post judgment document requests and interrogatories.

 After nearly two and a half months, the Defendants have provided no responses and have

 produced no documents. Where Ann El-Moslimany is apparently dealing with a serious medical

 issue, Dr. Sindi does not seek to compel her compliance with the discovery responses at this

 time.1 However, Samia El-Moslimany should not be able to ignore her discovery obligations in

 this case, particularly given the significant judgment which has entered against her along with

 her unwillingness to post a bond or other security to secure the judgment, which remains on

 appeal. Dr. Sindi respectfully requests that this Court order Samia El-Moslimany to respond to

 the nearly three month old discovery requests. As further grounds therefore, Dr. Sindi states as

 follows:




 1
          Due to Ann El-Moslimany's illness, the Defendants sought and received a ninety (90) day extension to file
 their appellate brief.

                                                          1


Case 19-01116-CMA             Doc 1-1      Filed 09/12/19        Ent. 09/12/19 16:56:28            Pg. 108 of 164
             Case 1:13-cv-10798-IT Document 249 Filed 01/26/17 Page 2 of 4



        1.      The final judgment in this matter was entered on October 6, 2016 (“the

 Judgment”). See Amended Final Judgment, ECF No. 223.

        2.      On November 4, 2016, Defendants Samia El-Moslimany and Ann El-Moslimany

 filed a Notice of Appeal, indicating their intent to appeal all aspects of the Judgment in this

 matter. See ECF No. 224.

        3.      On November 10, 2016, Dr. Sindi served Samia El-Moslimany with post

 judgment documents requests and interrogatories on November 11, 2016. See Exhibits A and B.

        4.      Samia El-Moslimany has not responded in any way to the document requests or

 interrogatories.

        5.          As a result of his failure to give any response, Samia El-Moslimany has waived

 any objection she might have to Dr. Sindi’s discovery requests. Krewson v. City of Quincy, 120

 F.R.D. 6 (D. Mass. 1988) (holding that objections to discovery request were waived due to

 failure of party subject to the request to make timely objections).

        6.      Since the responses became due, Dr. Sindi’s counsel has repeatedly attempted to

 confer with defense counsel as to when the responses would be provided. Defense counsel has

 been unable to commit to any date by which the discovery would be provided.

        7.      Dr. Sindi’s counsel is aware of Ann El-Moslimany’s medical condition and that

 Samia El-Moslimany claims to be Ann’s primary caretaker. However, the El-Moslimany’s

 current unfortunate situation should not absolve Samia of all obligations associated with this

 case. Dr. Sindi has patiently waited for nearly three months for responses to be provided. Dr.

 Sindi’s counsel has even proposed that responsive documents be provided on a rolling basis so as

 to ease the burden on Samia. Nonetheless, no discovery responses have been provided

 whatsoever and documents have ever been produced.



                                                   2


Case 19-01116-CMA           Doc 1-1     Filed 09/12/19    Ent. 09/12/19 16:56:28       Pg. 109 of 164
              Case 1:13-cv-10798-IT Document 249 Filed 01/26/17 Page 3 of 4



         8.      As noted above, the El-Moslimany’s have failed to post a bond or other form of

 security pending their appeal. Thus, the requested discovery is critical in identifying potential

 assets available to satisfy the jury’s multi-million dollar verdict in the event the jury’s verdict is

 affirmed by the First Circuit.

         WHEREFORE, Dr. Hayat Sindi respectfully requests that the Court order (i) that Samia

 El-Moslimany promptly and fully respond to the document requests and produce responsive

 documents within 5 business days of this Court’s order, (ii) that Dr. Sindi be awarded her costs

 and attorneys’ fees for bringing this motion, and (iii) any further relief that the Court deems just

 and appropriate.



                                                 Respectfully submitted,

                                                 HAYAT SINDI

                                                 By her attorneys,

                                                 /s/ Suzanne Elovecky
                                                 David H. Rich (BBO # 634275)
                                                 drich@toddweld.com
                                                 Suzanne Elovecky (BBO # 670047)
                                                 selovecky@toddweld.com
                                                 TODD & WELD LLP
                                                 One Federal Street, 27th Floor
                                                 Boston, MA 02110
 Dated: January 26, 2017                         617-720-2626




                                                    3


Case 19-01116-CMA          Doc 1-1     Filed 09/12/19      Ent. 09/12/19 16:56:28        Pg. 110 of 164
           Case 1:13-cv-10798-IT Document 249 Filed 01/26/17 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I, Suzanne Elovecky, hereby certify that this document has been filed through the ECF
 system, will be sent electronically to the registered participants as identified on the notice of
 Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
 participants on this date.

                                                       /s/ Suzanne Elovecky
                                                       Suzanne Elovecky

 Dated: January 26, 2017


    CERTIFICATE OF COMPLIANCE IN ACCORDANCE WITH LOCAL RULE 7.1

         I, David H. Rich, hereby certify that I have attempted in good faith to resolve the issues
 set forth in this motion to compel with defense counsel. In particular, I have spoken on two
 occasions to defense counsel with regard to the Defendants’ failure to respond to the pending
 discovery. In my initial conversation with Defendants’ new counsel in December, I informed
 him that I understood he was just getting up to speed on the case and that I was prepared to
 provide him with a little more time serve discovery responses. I again spoke with defense
 counsel in January and inquired as to the outstanding discovery. Defense counsel indicated that
 Ann El-Moslimany was ill and that Samia El-Moslimany was caring for her mother. I expressed
 my sympathy and explained that I was willing to forgo obtaining discovery from Ann at this time
 and would work with him to limit the burdens on Samia. I suggested that Samia produce
 documents on a rolling basis over time. Defense counsel appreciated the suggestion and stated
 that my proposal was reasonable. Despite my willingness to cooperate, defense counsel has yet
 to produce any responses and has yet to even commit to a schedule. I also forwarded emails to
 defense counsel on January 3, 5, 18 and 20 inquiring about the outstanding discovery. Despite
 my attempts, defense counsel has yet to produce any discovery responses (or commit to a date by
 which responses would be provided).

                                                       /s/ David H. Rich
                                                       David H. Rich
 Dated: January 26, 2017




                                                  4


Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 111 of 164
         Case 1:13-cv-10798-IT Document 249-2 Filed 01/26/17 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                                            FOR THE
                              DISTRICT OF MASSACHUSETTS




 HAYAT SINDI,                                 )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )        Civil Action No. 13-cv-10798-IT
                                              )
 SAMIA EL-MOSLIMANY and                       )
 ANN EL-MOSLIMANY,                            )
                                              )
        Defendants.                           )


                              HAYAT SINDl'S POST JUDGMENT
                            I INTERROGATOR 1ES PROPOUNDED
                               UPON SAMIA EL-MOSLIMANY


        Pursuant to Fed. R. Civ. P. 69(a)(2), Hayat Sindi hereby request that Samia El-


 Moslimany answer the following interrogatories under oath within thirty (30) days of service


 hereof or such shorter time as the Court may order.



                              DEFINITIONS AND INSTRUCTIONS


        1.        As used herein, "Samia El-Moslimany" shall mean the Defendant Samia El-
 Moslimany, any and all of her partners, entities in which she owns a significant or controlling
 interest, her attorneys, accountants, members of her family, and any other person(s) or entity(ies)
 purporting to act on his behalf or for her benefit (including but not limited to trusts).


        2.      As used herein, "you" shall mean Samia El-Moslimany.


        3.        As used herein, the term "documents" means any and all things on or in which
 words, pictures, or other information is temporarily or permanently stored or contained, in the
 possession, custody or control of either or both Defendants. "Documents" shall include without
 limitation, all correspondence, e-mails, fax coversheets, letters, notes, minutes, telegrams,
 memoranda or notations of telephone conversations, conferences or meetings, reports, files,
 diaries, photographs, invoices, bills, sketches, calculations, test results, computer printouts,
 tables, graphs, charts, schedules and any drafts or copies of any of the foregoing. A draft or non-
 identical copy is a separate document within the meaning of this term.




Case 19-01116-CMA        Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28      Pg. 112 of 164
         Case 1:13-cv-10798-IT Document 249-2 Filed 01/26/17 Page 2 of 11




         4.      As used herein, the term "person" means the plural as well as the singular and
 includes any natural person and a firm, corporation, association or partnership, governmental
 entity, or other form of legal entity unless the context indicates otherwise.


        5.       As used herein, the term "concerning" means constituting, containing,
 embodying, describing, evidencing, mentioning, referencing, relating to, analyzing, reflecting,
 illustrating, depicting, or summarizing.


        6.        The term "communication" shall mean the transmittal of information (in the form
 of facts, ideas, inquiries, or otherwise). Further, "communication" includes the transmittal of
 information by any and all means of transmittal, whether written, oral, electronic, or otherwise.


          7.      As used herein when referring to documents, "identify" shall mean to state, to the
 extent known, (a) type of document; (b) general subject matter; (c) date of the document; and
 (d) to identify the author(s), addressee(s), and recipient(s) of the document and any copy thereof.

         8.      As used herein, when referring to persons or entities, "identify" shall mean to
 give, to the extent known, (a) name; (b) home address; (c) place of employment and business
 address; and (d) any affiliation/relationship with a party to this action.


        9.      As used herein, when referring to conversations and/or meetings, "identify" shall
 mean to give, to the extent known,


                (a)     the date and time of each such conversation/meeting and whether it was
                        face-to-face, electronic, telephonic or by some other medium, identifying
                        that medium;


                (b)     the place where such conversation/meeting occurred;


                (c)     the name, address and position of all other persons present during such
                        conversations/meetings;


                (d)     the substance of each conversation/meeting, in as much detail as you can
                        recall, including what you said and what was said by each other person
                        present, identifying the speaker in each case;


                (e)     identify each person with knowledge thereof; and


                (f)     identify any and all documents concerning any such
                        conversations/meetings.


         10.    When an interrogatory calls for you to "state the basis" of or for a particular
 claim, assertion, allegation, or contention, you shall:


                (a)     identify each and every document (and, where pertinent, the section,
                        article, or subparagraph thereof), which forms any part of the source of the




Case 19-01116-CMA         Doc 1-1     Filed 09/12/19       Ent. 09/12/19 16:56:28    Pg. 113 of 164
            Case 1:13-cv-10798-IT Document 249-2 Filed 01/26/17 Page 3 of 11




                         party's information regarding the alleged facts or legal conclusions
                         referred to by the interrogatory;


                  (b)    identify each and every communication which forms any part of the
                         source of the party's information regarding the alleged facts or legal
                         conclusions referred to by the interrogatory;


                  (c)    state separately the acts or omissions to act on the part of any person
                         (identifying the acts or omissions to act by stating their nature, time, and
                         place and identifying the persons involved) which form any part of the
                         party's information regarding the alleged facts or legal conclusions
                         referred to in the interrogatory; and


                  (d)    state separately any other fact which forms the basis of the party's
                         information regarding the alleged facts or conclusions referred to in the
                         interrogatory.


            11.   The following rules of construction apply to all discovery requests:


                  (a)    The terms "all" and "each" shall be construed as "all and each";


                  (b)    The connectives "and" and "or" shall be construed either disjunctively or
                         conjunctively as necessary to bring within the scope of the discovery
                         request all responses that might otherwise be construed to be outside of its
                         scope; and


                  (c)    The use of the singular form of any word includes the plural and vice
                         versa.



         12.    No information or document shall be withheld from discovery based on any claim
 or belief by you that such information or document already is in the possession of Hayat Sindi.


        13.     In answering these interrogatories, you must include both information of which
 you have personal knowledge or which is available to you and information obtainable by
 reasonable investigation. This includes information available to or in the possession of any
 person acting on your behalf of or under your control.


            14.   These interrogatories are continuing and require supplemental response and
 production.


            15.   These requests seek materials and information not only within the personal
 possession of Samia El-Moslimany, but also those materials and information in the custody or
 control of Samia El-Moslimany. This would include, but is not limited to those materials and
 information in the custody or control of lawyers, accountants, financial advisors and other third
 parties.




Case 19-01116-CMA          Doc 1-1    Filed 09/12/19         Ent. 09/12/19 16:56:28    Pg. 114 of 164
         Case 1:13-cv-10798-IT Document 249-2 Filed 01/26/17 Page 4 of 11




                                      INTERROGATORIES


 INTERROGATORY NO, 1


        State your full name, date of birth, residential address, occupation(s) and business


 addresses.


 INTERROGATORY NO. 2


        From January 1, 2006 to the present, please list all real properties you hold or have held

 any interest in, whether foreign or domestic, whether held individually, jointly, in the entirety or


 in common, by another for your benefit, in your name as trustee, beneficiary, guardian or


 custodian for another, or as a member, stockholder, shareholder, owner, principal of a real estate


 trust, limited partnership, joint venture, unincorporated association, holding company, an LLC, a


 corporation or any other legal entity. For each piece of property please list:


        a.      Address;


        b.      Date of acquisition and purchase price;


        c.      Name in which title was taken;


        d.      Your percentage ownership interest;


        e.      Source of monies used as down payment and identification of account on which

                monies were drawn;


        e.      Date of sale and sales price if applicable;


         f.     Contributions made by you to acquisition, preservation, mortgage and

                maintenance costs;


        g-      Present fair market value and your basis for determination of same (including any

                appraisal done on the property, the identity of the appraiser and the basis of the

                appraisal);




Case 19-01116-CMA          Doc 1-1   Filed 09/12/19      Ent. 09/12/19 16:56:28       Pg. 115 of 164
         Case 1:13-cv-10798-IT Document 249-2 Filed 01/26/17 Page 5 of 11




        h.      Any mortgage or lien balances encumbering the property and names and


                addresses of mortgagor or lien holder.


 INTERROGATORY NO. 3


        Since January 1 , 2006 have you been a member, shareholder, owner or stockholder in any


 business or professional enterprises including without limitation, partnerships, LLC,


 unincorporated entities, limited partnerships, holding companies, corporations, associations, joint

 ventures, real estate trusts, trusts and sole proprietorships, whether foreign or domestic? If so,


 for each business state:


        a.      Name and address of the entity; and your position and/or office therein.


        b.      The form of business organization and extent of your ownership interest including


                capital investment;


        c.      The terms of your compensation including date and amounts of payments actually


                made and/or credited to you or which you have a right to receive.


        d.      Any change(s) in the form of organization or your interest therein, including the


                consideration paid or received for such changes.


        e.      What documents exist, if any, reflecting the existence or ownership interest of


                the business or professional enterprises.


 INTERROGATORY NO. 4


        Please identify any bank, brokerage, financial or other account held with any financial or


 lending institution, held by you, including but not limited to account held jointly or solely or on


 your behalf; accounts held by another for your benefit, accounts held in your name as trustee,


 guardian or custodian for another; accounts held as a trust in which you are a trustee or


 beneficiary; accounts held in an account in which you or your nominee had or has an interest,




Case 19-01116-CMA           Doc 1-1   Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 116 of 164
         Case 1:13-cv-10798-IT Document 249-2 Filed 01/26/17 Page 6 of 11




 and/or accounts on which you were authorized to draw or deposit funds at any time from January


 1 , 2006 to the present including all such accounts located inside or outside the United States.


        For each account, please identify the name of the account, the account number, the name


 and address of the institution in which the account is or was held; the date the account was


 opened, the date the account was closed (if any), the current balance of the account (if any), and

 the date of the last withdrawal from the account.



 INTERROGATORY NO. 5


        Identify and list all deferred-compensation plans or arrangements in which you have been

 or are now an active participant and under which you have actual or potential rights to future

 benefits, including but not limited to, the following:


             a.   Pension, defined benefit, defined contribution, or stock bonus plans which qualify

                  for special tax treatment by virtue of meeting the requirements of section 401(a)

                  of the Internal Revenue Code (IRC), including any plans containing

                  cash- or-deferred arrangements described in IRS section 401(k), including any

                  so-called "Keough" plans.


        b.        Annuity plans described in IRS section 403(a)


        c.        "Tax-sheltered annuity" plans described in IRS section 403(b).


        d.        Individual retirement accounts or annuities (IRA's) or Simplified Employee

                  Pensions (SEP's) described in IRS section 408.


        e.        Excess-benefit plans, as defined by section 3(36) of the Employee Retirement

                  Income Security Act of 1974 (ERISA).




Case 19-01116-CMA          Doc 1-1    Filed 09/12/19      Ent. 09/12/19 16:56:28      Pg. 117 of 164
          Case 1:13-cv-10798-IT Document 249-2 Filed 01/26/17 Page 7 of 11




        f.      Deferred compensation plans of any kind, whether written or unwritten, whether


                or not funded through dedicated investments, and whether or not financed by


                reduction of the participant's regular salary or wages.


 INTERROGATORY NO. 6


         If, since January 1, 2006, you have received any gift, legacies, devises or inheritances, or


 if you are, have been, or will become a beneficiary of any trusts or estates, please state:


        a.      The amount of value of each such gift, legacy, devise or inheritance;


        b.      The source from which each such gift, legacy, devise or inheritance was received;

        c.      Date when each such gift, legacy, devise or inheritance was received;

         d.     Name of the donor, settlor, testator or intestate who created such gift, trust or

                estate;


         e.     The amount of value of the property received by you from each such gift, trust or

                estate during said period;


         f.      The amount of any fiduciary fees which you have received or are entitled to

                 receive.


 INTERRCOATORY NO. 7


         Have you personally prepared and issued or had prepared and issued for your behalf, any

 financial or net worth statement reflecting your assets, liabilities and/or income from January 1,

 2006 to the present whether for your own use or for any other purpose?

         If your answer is in the affirmative, please set forth:


         a.      The purpose for which each such statement was prepared and issued;

         b.      Date each such statement was issued;




Case 19-01116-CMA           Doc 1-1   Filed 09/12/19      Ent. 09/12/19 16:56:28       Pg. 118 of 164
         Case 1:13-cv-10798-IT Document 249-2 Filed 01/26/17 Page 8 of 11




        c.      The name and address of each person, bank, firm, corporation, partnership or


                other entity to whom each was issued;


        d.      A copy of each such statement.


 INTERROGATORY NO. 8


        From January 1, 2006 to the present, have you or has anyone on your behalf either


 individually or jointly maintained any safety deposit boxes, vaults or safes, or other depositories


 for safekeeping and, if so, please state the location and identity of each such depository and the


 identities of other individuals having access to same, Please list the contents of such depositories


 presently contained therein or moved at any time therefrom.

 INTERROGATORY NO. 9


        Please list and give account numbers for all credit cards and/or charge accounts


 previously or presently held or utilized by you from January 1, 2006, to the present, either in

 your name individually, jointly with another person or business entity, or in the name of any

 other person or business entity.


 INTERROGATORY NO. 10


         If you own or have an interest in, or ever owned or had an interest in any cash, bonds,

 bearer bonds, debentures, stock, stock options, phantom shares of stock, incentive shares of

 stock, partnerships, mutual funds, brokerage accounts, custodial accounts, investment funds or

 other investment or like intangible asset, whether foreign or domestic, (hereinafter referred to

 generally as 'securities'), in your name alone, jointly with another person or entity, in someone

 else's name for your benefit, as trustee or beneficiary of any trust, or in the name of any

 nominee, since January 1, 2006, please state:


         1)      the name and type of each security;




Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28      Pg. 119 of 164
         Case 1:13-cv-10798-IT Document 249-2 Filed 01/26/17 Page 9 of 11




        2)      the number of shares or stated dollar amount of each security;


        3)      the date it was acquired by you;


        4)      the amount you paid for it;


        5)      the source of funds used for the acquisition of it;


        6)      its current market value;


        7)      the form of documentation you maintain of the asset (such as stock certificate);


        8)      the amount of dividends distributed quarterly/annually;


        9)      the current location of the documentation; and


        10)     if your answer to this interrogatory includes intangible assets which you no longer

                own, state how each such property or interest therein was disposed of; when it

                was disposed of and what proceeds you received from the disposition, giving their

                current location and value.


 INTERROGATORY NO. 11


        Please list in itemized detail your current indebtedness and include the following

 information;


        a.      The name of the bank or lending institution and/or creditors which made the

                loan(s);


        b.      The address of all such creditors and institutions;


        c.      The name of each bank officer or other individual with whom you dealt;

        d.      Whether a loan application was submitted;


        e.      The loan number(s); and




Case 19-01116-CMA          Doc 1-1    Filed 09/12/19     Ent. 09/12/19 16:56:28     Pg. 120 of 164
         Case 1:13-cv-10798-IT Document 249-2 Filed 01/26/17 Page 10 of 11




        f.      Individuals who have loaned you money, including friends, family members


                and/or business associates, and whether you signed an agreement to repay the


                loan.


 INTERROGATORY NO. 12


        Since January 1 , 2006, have you been the settlor, trustee or beneficiary of any trusts,


 whether foreign or domestic? If your response is in the affirmative, please set forth:


        a.      Name of trust and date trust was created;


        b.      Names and addresses of trustees;


        c.      Copy of trust instrument and tax returns filed by said trust from January 1, 2004

                to the present;


        d.      Names, addresses and relationships of those persons having any form of

                beneficial interest under said trust(s).



 INTERROGATORY NO. 13


         Since January 1, 2006, please identify any asset you own or have owned, whether foreign

 or domestic, whether in your name alone, jointly with another person or entity, in someone else's

 name for your benefit, as trustee or beneficiary of any trust, or in the name of any nominee, with

 a value in excess of $2,000. This request would include, but is not necessarily limited to, items

 such as automobiles, motorcycles, horses, boats, stocks, bonds, securities, stock options,

 commodities contracts, gold, silver or any other precious metals or gems, gas, oil or mineral


 rights or leases, artwork worth, jewelry, antiques, oriental rugs, or any item of personal

 furnishings, furs, coins, stamps, other collectibles, recreational equipment, real property and


 foreign currencies.




Case 19-01116-CMA         Doc 1-1     Filed 09/12/19       Ent. 09/12/19 16:56:28     Pg. 121 of 164
            Case 1:13-cv-10798-IT Document 249-2 Filed 01/26/17 Page 11 of 11



           For each item, please describe the item, set forth its current location, the approximate


 value of the item, if you no longer own the item, please identify the person or entity to whom


 you sold the item, the date of sale and the sale price for the item.


           You may exclude from this response any piece of property specifically referenced


 elsewhere in your Interrogatory Responses.



 INTERROGATORY NO. 14


           Please set forth an itemized list of expenditures made by you for acquisition,


 preservation, maintenance, appreciation, furnishings, renovations and/or construction at the


 property located at the properties listed in Interrogatory No. 2 above, including the nature of the

 expenditure, the amount of each expenditure, and the source of the funds used by you to pay for


 each such expenditure.




                                                                 Respectfully submitted,


                                                                 HAYAT SINDI

          r'trpriClf-ATF OF SERVICE                              By her attorneys,
     I hereby certify that a true copy of the above document
   wm served upoMho attorney i>t                   MCh 0
   party by (hand) /malign —m|1 |1"                              /s/ Suzanne Blovecky
                                                                 David H. Rich (BBO # 634275)
           JVVV~                                                 drich@toddweld.com
                                                                 Suzanne Elovecky (BBO # 670047)
                                                                 selo vecky@toddweld. com
                                                                 TODD & WELD LLP
                                                                 One Federal Street, 27th Floor
                                                                 Boston, MA 021 10
 Dated: November 10, 2016                                        617-720-2626




Case 19-01116-CMA                      Doc 1-1           Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 122 of 164
             Exhibit 14




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 123 of 164
             Case 1:13-cv-10798-IT Document 255 Filed 02/10/17 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

        HAYAT SINDI,                                        : CIVIL ACTION NO. 13-cv-10798-IT
                                                            :
               Plaintiff,                                   :
                                                            :
        v.                                                  :
                                                            :
        SAMIA EL-MOSLIMANY and                              :
        ANN EL-MOSLIMANY,                                   :
                                                            :
               Defendants.                                  : FEBRUARY 10, 2017

                              MOTION TO STAY WITHOUT BOND1

              Pursuant to Rule 62(f) of the Federal Rules of Appellate Procedure, the

    Defendants move to stay this matter – without bond – pending the outcome of the

    underlying appeal. The Defendants maintain they are entitled to such a stay, which

    would, inter alia, prevent the Plaintiff from conducting post-judgment discovery until the

    resolution of the now-pending appeal.

              Given the Plaintiff’s previous representations to this Court and the Defendants

    concerning her intentions to register the underlying judgment in the Defendants’ home

    state of Washington, and the subsequent reliance by the Court and Defendants thereon,

    the Plaintiff is now estopped from requiring the Defendants to post a bond to stay this

    matter pending appeal. Accordingly, the Defendants ask this Court to enter an Order,

    pursuant to Rule 62(f) of the Federal Rules of Appellate Procedure, staying any efforts by

    the Plaintiff to explore any alleged entitlement to enforce such Judgment while this

    matter is pending before the Court of Appeals for the First Circuit.


    1
     On this date, the Defendants are filing an Objection to Plaintiff’s Motion To Compel
    Responses to Post-Judgment Discovery Requests, which they incorporate herein.




Case 19-01116-CMA           Doc 1-1   Filed 09/12/19     Ent. 09/12/19 16:56:28         Pg. 124 of 164
         Case 1:13-cv-10798-IT Document 255 Filed 02/10/17 Page 2 of 5




                                            Background

           On November 15, 2016, the Plaintiff filed a Motion for Certified Copy of

    Judgment with this Court. (Docket No. 228.) In that Motion, the Plaintiff represented

    that she intended “to take all legal action available to her to enforce the Judgment.” (Id.

    at ¶ 6.) Further, the Plaintiff referred to trial testimony by the Defendants that they do no

    maintain a residence in Massachusetts; rather, they own a home together in Burien,

    Washington, which is their residence. (Id. at ¶ 7.) In her Motion, the Plaintiff referred

    expressly to registering the Judgment in Washington. (See id. at ¶ 8.)

           Based on the Plaintiff’s representation that she was going to take the copy of the

    Certified Judgment, which she was requesting, and register it in their home state of

    Washington, the Defendants took no action in response to the Plaintiff’s Motion.

    Subsequently, this Court granted the Plaintiff’s Motion as unopposed, and issued a

    Certified Copy of the Judgment.

    I.   Given her prior representations, the Plaintiff is judicially estopped from
         contesting the Defendants’ efforts to seek a stay of these proceedings, pending
         the outcome of the appeal, without the requirement of a bond.

           The doctrine of judicial estoppel provides that, where a party takes one position

    during a legal proceeding, and succeeds with regard to that position, she may not

    “thereafter, simply because [her] interests have changed, assume a contrary position,

    especially if it be to the prejudice to the part who has acquiesced in the position” she

    formerly took. In re Nexium (Esomeprazole) Antitrust Litig., 309 F.R.D. 107, 129 (D.

    Mass. 2015) (quoting New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (internal

    quotation marks omitted)). This doctrine “generally prevents a party from prevailing in

    one phase of a case on an argument and then relying on a contradictory argument to

    prevail in another phase.” Id. The purpose of this equitable doctrine “is to protect the


                                                  2




Case 19-01116-CMA        Doc 1-1     Filed 09/12/19      Ent. 09/12/19 16:56:28        Pg. 125 of 164
          Case 1:13-cv-10798-IT Document 255 Filed 02/10/17 Page 3 of 5




    integrity of the judicial process by prohibiting parties from deliberately changing

    positions according to the exigencies of the moment.” Id. (quoting New Hampshire v.

    Maine, 532 U.S. at 749-50).

           In analyzing a claim of judicial estoppel, courts consider whether: (1) the party’s

    later position is inconsistent with its earlier position; (2) the party succeeded in

    persuading the court to accept that party’s earlier position, the court’s “acceptance of an

    inconsistent position in a later proceeding would create the perception that either the first

    or second court was misled”; and (3) the party seeking to assert an inconsistent position

    would realize an “unfair advantage or impose an unfair detriment on the opposing party if

    not estopped.” Id. (quoting New Hampshire v. Maine, 532 U.S. at 750-51).

           Here, all of the elements necessary to justify the imposition of judicial estoppel

    are present. First, the Plaintiff’s failure or refusal to register the Judgment is inconsistent

    with her earlier representation that she would do so. Second, the Plaintiff succeeded in

    persuading this Court (and the Defendants) to accept her representation, as the Court

    issued the Certified Judgment. Third, the Plaintiff’s reference, in her Motion To Compel,

    to the Defendants’ failure to post a bond or other form of security; (Mot. at ¶ 8.); is

    evidence of the unfair advantage the Plaintiff would gain, and unfair detriment the

    Defendants would suffer, respectively, if the Plaintiff is not estopped.

    II.   Insofar as the Plaintiff could procure a lien on the home of the Defendants by
          minor ministerial act, such a minor burden should not preclude a stay under
          Rule 62(f).

           Additionally, the Plaintiff’s affirmative, and tactical, decision not to convert the

    Judgment into a lien should not allow her to strong-arm the Defendants into having to

    post an appellate bond to obtain a stay. Indeed, the First Circuit has explained its view

    that, “where a lien can be procured by minor ministerial acts, this minor burden on the


                                                   3




Case 19-01116-CMA        Doc 1-1      Filed 09/12/19      Ent. 09/12/19 16:56:28           Pg. 126 of 164
         Case 1:13-cv-10798-IT Document 255 Filed 02/10/17 Page 4 of 5




    judgment-creditor should not preclude a stay under Rule 62(f).” Rodriguez-Vazquez v.

    Lopez-Martinez, 345 F.3d 13, 14 (1st Cir. 2003).2 In Rodriguez-Vazquez, the plaintiffs-

    appellees made the unrefuted assertion that they could not procure a lien without paying

    “a very large fee” to register the underlying judgment. Id. That is not the case here.

           The Defendants’ home is located in King County, Washington. It is ministerial

    and inexpensive to file a foreign judgment in King County, costing only $240,3 which is a

    relatively nominal amount, and a fraction of the Judgment the Plaintiff seeks to enforce.

    (See King County Fee Schedule (attached hereto as Exhibit A).) Furthermore, insofar as,

    upon filing such a judgment, the creditor can procure a lien on the Defendants’ real

    property at minimal expense through a minor ministerial act, a stay under Rule 62(f) is

    warranted. See Rodriguez-Vazquez, 345 F.3d at 14.

                                            Conclusion

           Wherefore, for the foregoing reasons, the Defendants ask this Court to enter a

    stay, without the requirement that the Defendants post a bond, while the case is pending

    before the Court of Appeals for the First Circuit.




    2
      Pursuant to Rule 62(f) of the Federal Rules of Appellate Procedure, a judgment debtor
    has the right to a stay of execution “if a judgment is a lien on the judgment debtor’s
    property under the law of the state where the court is located.” Massachusetts law, which
    governs this situation, insofar as this Court is located in Massachusetts, provides that,
    “the taking of an appeal from a judgment shall stay execution upon the judgment during
    the pendency of the appeal.” Mass. R. Civ. P. 62(d). Rule 62(d) of the Civil Rules of
    Procedure does not require the posting of a bond.
    3
     King County, Superior Court & Clerk’s Office Fee Information,
    http://www.kingcounty.gov/courts/clerk/fees.aspx (last visited Feb. 10, 2017).



                                                 4




Case 19-01116-CMA       Doc 1-1      Filed 09/12/19      Ent. 09/12/19 16:56:28      Pg. 127 of 164
         Case 1:13-cv-10798-IT Document 255 Filed 02/10/17 Page 5 of 5




                                                   Respectfully submitted by,

                                                   DEFENDANTS,
                                                   SAMIA EL-MOSLIMANY and
                                                   ANN EL-MOSLIMANY


                                                           s/ John A. Kiernan
                                                   John A. Kiernan (BBO #271020)
                                                   jkiernan@bonnerkiernan.com
                                                   Robert E. Koosa (BBO #671361)
                                                   rkoosa@bonnerkiernan.com
                                                   Bonner Kiernan Trebach & Crociata, LLP
                                                   200 Portland Street
                                                   Boston, MA 02114
                                                   Tel: (617) 426-0100

                                        CERTIFICATION

            I hereby certify that, on this date, a copy of foregoing Motion To Stay Without
    Bond was filed electronically and served by mail on anyone unable to accept electronic
    filing. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
    electronic filing system or by mail to anyone unable to accept electronic filing as
    indicated on the Notice of Electronic Filing. Parties may access this filing through the
    Court’s CM/ECF System.

                                                           /s/ John A. Kiernan




                                                  5




Case 19-01116-CMA        Doc 1-1     Filed 09/12/19       Ent. 09/12/19 16:56:28        Pg. 128 of 164
             Exhibit 15




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 129 of 164
             Case 1:13-cv-10798-IT Document 260 Filed 02/28/17 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

 HAYAT SINDI,                                  *
                                               *
                Plaintiff,                     *
                                               *
        v.                                     *        Civil Action No. 13-cv-10798-IT
                                               *
 SAMIA EL-MOSLIMANY and ANN                    *
 EL-MOSLIMANY,                                 *
                                               *
                Defendants.                    *

                                              ORDER

                                          February 28, 2017

 TALWANI, D.J.

        Before the court are Plaintiff’s Motion to Compel [#249] and Defendants’ Motion to Stay

 Without Bond [#255].

        On October 6, 2016, the court entered an Amended Final Judgment in this matter

 awarding Plaintiff Hayat Sindi compensatory and special damages, including pre- and post-

 judgment interest. [#223]. Pursuant to Plaintiff’s unopposed motion [#228] and for good cause

 shown, the court directed the clerk to issue a certified copy of this judgment. [#233].

        In order to recover her judgment, Plaintiff has sought post-judgment discovery pertaining

 to Defendants’ assets [#249-1 & #249-2]. Having received no response from Defendants,

 Plaintiff seeks an order compelling Defendant Samia El-Moslimany to answer the interrogatories

 and produce the requested documents [#249].1 Defendants have opposed [#254] and have

 independently sought an order from this court staying, without bond, this matter, including not




 1
   Plaintiff states that she does not seek to compel responses from Defendant Ann El-Moslimany
 at this time in deference to her health issues.




Case 19-01116-CMA            Doc 1-1   Filed 09/12/19     Ent. 09/12/19 16:56:28      Pg. 130 of 164
             Case 1:13-cv-10798-IT Document 260 Filed 02/28/17 Page 2 of 3



 only the judgment but also post-judgment discovery pending appeal [#255]. Defendants proffer

 an identical argument in their opposition and motion: that, because Plaintiff allegedly evinced

 her intent to convert her judgment into a lien on Defendants’ Washington property, she is both

 bound by that intention and precluded from any other means of securing her judgment pending

 appeal. This argument is meritless.

          Rule 62 provides a variety of scenarios in which a stay of execution or any post-judgment

 enforcement proceedings is necessary or appropriate. None are germane here.2 Specifically,

 Defendants rely on Rule 62(f), which states that when “a judgment is a lien on the judgment

 debtor’s property under the law of the state where the court is located, the judgment debtor is

 entitled to the same stay of execution the state court would give.” Defendants provide no

 authority for the conclusion that the judgment here, entitling Plaintiff to monetary damages, is “a

 lien on the judgment debtor’s property” under Massachusetts law. And while the First Circuit

 made passing reference concerning Rule 62(f)’s applicability when liens are easily obtained via

 facile ministerial acts, that dicta was followed with some support for the notion that Rule 62(f)

 cannot allow a stay when the lien would fail to satisfy the entire judgment, see Rodriguez-

 Vazquez v. Lopez-Martinez, 345 F.3d 13, 13-14 (1st Cir. 2003), particularly if the inadequate

 lien is not a lien on all of the judgment-debtor’s property. Simply put, that decision does not

 compel a Rule 62(f) stay in the matter before this court.

          Further, Defendants’ core estoppel argument is without support in the record. Nothing in

 Plaintiff’s Motion for Certified Copy [#228], which is the only document Defendants cite to

 support this argument, evinces any intent on Plaintiff’s part to foreclose any means of executing

 her judgment—and the court did not grant this relief in reliance on any such representation. Thus



 2
     Defendants may obtain a stay by posting a bond pursuant to Rule 62(d), but have not done so.
                                                  2


Case 19-01116-CMA          Doc 1-1     Filed 09/12/19    Ent. 09/12/19 16:56:28       Pg. 131 of 164
           Case 1:13-cv-10798-IT Document 260 Filed 02/28/17 Page 3 of 3



 nothing before this court precludes Plaintiff’s right to seek post-judgment discovery pursuant to

 Rule 69(a)(2).

        Accordingly, Plaintiff’s Motion to Compel [#249] is ALLOWED as to Samia El-

 Moslimany, and Defendants’ Motion to Stay Without Bond [#255] is DENIED. Defendant

 Samia El-Moslimany is hereby ORDERED to respond to Plaintiff’s previously-served post-

 judgment request for production of documents, to produce responsive documents, and to answer

 Plaintiff’s previously-served post-judgment interrogatories, within 10 days of this order.

        IT IS SO ORDERED.

 Date: February 28, 2017                                             /s/ Indira Talwani
                                                                     United States District Judge




                                                  3


Case 19-01116-CMA          Doc 1-1   Filed 09/12/19     Ent. 09/12/19 16:56:28       Pg. 132 of 164
             Exhibit 16




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 133 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 134 of 164
                      In the Name of Allah, the Most Merciful, Most Gracious

 Kingdom of Saudi Arabia
 Ministry of Justice                       [Emblem of Ministry of Justice]
        [277]
 Second Notary Public in Riyadh                                      Acknowledgment No.: 371636750
                                                                     Date: 29 Dhu al-Qadah 1437 AH

                                         Acknowledgment of Debt

 Praise be to Allah alone and peace and blessings be upon the Last prophet. And thereafter:
 In my presence, I, Attaib ibn Abdallah Al-Suhaibani, Head of Second Notary Public in Riyadh
 Appeared before me, in full legal capacity, the following:
 1- First party (Creditor), Aziza bint Mohammed bin Abdel Aziz Yousef, a Saudi national, Civil
 Status Register No. 1046253027
 2- Second party (Debtor) Samia Mohammed Ahmed El-Moslimany, a Saudi national, Civil
 Status Register No. 1136574074
 After being legally identified by:
 1- Abdel Aziz Hamad Abdallah Al Salih, a Saudi national, Civil Status Register No.
 1059383164.
 The debt was acknowledged as follows:
 Debt type: Financial, in the sum of 1,300,000 (one million three hundred thousand) riyals and
 shall be paid in instalments starting from 20 Jumada al-Akhirah 1434 AH.
 Interest-free Loan to assist her in running her business, paying lawyers’ fees due to cases filed
 against her, and to help her in the livelihood after her separation from her husband.
 Due date: no specific time. It may be paid whenever available.
 Payment options: Installments or in full.
 The Debtor acknowledged the receipt of aforementioned debt and committed to pay on the debt’s
 due date.
 In witness thereof, the document was certified and signed on 29 Dhu al-Qadah 1437 AH. Peace
 be upon our Prophet Muhammad and on all his family and his Companions.


 Head of Notary Public                                      Official Stamp

 Attaib ibn Abdallah Al-Suhaibani
 Aziza Mohammed Yousef [signature]
 Abdel Aziz Hamad Al Salih [signature] 29 Dhu al-Qadah 1437 AH
 Samia Mohammed El-Moslimany [signature]
 2086

 Note: Any scratch or change to this Acknowledgment renders it void. The Acknowledgment is effective unless
 otherwise

 Government Press Department: [illegible]           This form is designed for computer use [illegible]
       Form No: [illegible]




Case 19-01116-CMA            Doc 1-1      Filed 09/12/19       Ent. 09/12/19 16:56:28          Pg. 135 of 164
             Exhibit 17




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 136 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 137 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 138 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 139 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 140 of 164
             Exhibit 18




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 141 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 142 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 143 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 144 of 164
             Exhibit 19




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 145 of 164
                                  PROMISSORY NOTE


 July 25, 2019                                                        Page 1 of 3
 Riyadh, Saudi Arabia


         FOR VALUE RECEIVED, Samia El-Moslimany, a married person, (hereinafter
        “Borrower”), currently residing at 2655 SW 151 Place, Burien, Washington 98166,
 promises to pay to the order of the Aziza M. Yousef (hereinafter “Lender”) the sum of
 ONE HUNDRED THOUSAND SAUDI ARABIAN RIYALS (SAR100,000.00) with
 ZERO (0%) interest per annum accruing on the unpaid principal, unless changed by
 subsequent mutual agreement of both parties in writing. All outstanding amounts are
 due and owing in full on or before the date of Maturity as set forth in Provision 2,
 below. Borrower and Lender acknowledge that they execute the instant Note with the
 intent that it supplements and sets forth additional, more detailed terms in a Promissory
 Note to be executed in Riyadh, Saudi Arabia by the Ministry of Justice, Saudi Arabia,




 1. PAYMENT PLACE. Payment shall be made to Lender at her place of residence or
    at such other place as Lender may designate in writing by notice to Borrower.
    Payment shall be submitted to the following address:

                 P.O. Box 54301
                 Riyadh 11415
                 Saudi Arabia

 2. MATURITY. The date of Maturity shall be the final day of the three hundred and
    sixtieth (360) month, or thirty (30) years, running from the above-referenced date of
    execution of this Note.

 3. WAIVERS. Borrower and any other person who has obligations under this Note
    waive the rights of presentment and notice of dishonor. “Presentment” means the
    right to require Lender to demand payment of amounts due. “Notice of Dishonor”
    means the right to require Lender to give notice to other persons that amounts due
    have not been paid.

 4. GIVING OF NOTICES. Unless applicable law requires a different method, any
    notice that must be given to Borrower under this Note will be given by delivering it or
    by mailing it by first-class mail to Borrower at the property address above or at a
    different address if Borrower has given Lender a notice of Borrower’s different
    address.




Case 19-01116-CMA       Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28     Pg. 146 of 164
 Promissory Note                                                            Page 2 of 3



    Any notice that must be given to Lender under this Note will be given by first-class
    mail to Lender at the address stated above or at a different address if Borrower is
    provided written notice of that address.

 5. OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs
    this Note, each person is fully and personally obligated to keep all of the promises
    made in this Note, including the promise to pay the full amount owed. Any person
    who is guarantor, surety or endorser of this Note is also obligated pursuant to the
    terms of this Note. Any person, who takes over these obligations, including the
    obligations of a guarantor surety or endorser of this Note, is also obligated perform
    pursuant to all terms contained in this Note. Lender may enforce its rights under this
    Note against each person individually or against all signatories together. Any one
    person signing this Note may be required to pay all of the amounts owed under this
    Note.

 6. CHOICE OF LAW. This Note shall be governed and enforceable pursuant to the
    applicable laws of the State of Washington.

 7. SECURITY. This Note shall be security by a Deed of Trust, recorded against
    the following property:

      LOT 12 OF SEAHURST-WEST, AS PER PLAT RECORDED IN VOLUME
      80 OF PLATS, PAGE 45, RECORDS OF KING COUNTY AUDITOR;

      SITUATE IN THE CITY OF BURIEN, COUNTY OF KING, STATE OF
      WASHINGTON.

      Commonly known as: 2655 SW 151 Place, Burien, Washington 98166.

 8. TERMINATION UPON DEATH. Lender and Borrower expressly agree that
    this agreement, and all rights and duties pursuant hereto, immediately
    terminates upon the death of either party and is non-transferrable to the
    heirs, beneficiaries or assignees of either party.

 Borrower and Lender each acknowledge that they execute this Note as a principal and
 not as a surety.




Case 19-01116-CMA      Doc 1-1    Filed 09/12/19   Ent. 09/12/19 16:56:28    Pg. 147 of 164
 Promissory Note                                                               Page 3 of 3




 Principal and interest (if any) shall be payable in lawful money of the United States.

 If legal action must be instituted to enforce any terms of this Note, the prevailing party
 agrees to pay such sum as the court may fix toward reasonable attorney’s fees.

 Dated this 25th Day of July, 2019.

 BORROWER:                                      LENDER:


 _________________________________              _________________________________
 Samia El-Moslimany                             Aziza M. Yousef




Case 19-01116-CMA       Doc 1-1    Filed 09/12/19    Ent. 09/12/19 16:56:28    Pg. 148 of 164
             Exhibit 20




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 149 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 150 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 151 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 152 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 153 of 164
             Exhibit 21




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 154 of 164
Case: 16-2347
          Case 1:13-cv-10798-IT
                Document: 72 Page:
                                Document
                                    1    Date
                                         266 Filed:
                                              Filed 07/11/18
                                                    07/11/2018PageEntry
                                                                   1 of 1
                                                                        ID: 6183112




                United States Court of Appeals
                                  For the First Circuit
                                     _____________________
 No. 16-2347
                                          HAYAT SINDI,

                                         Plaintiff, Appellee,

                                                  v.

                    SAMIA EL-MOSLIMANY and ANN EL-MOSLIMANY,

                                      Defendants, Appellants.
                                      __________________

                                           JUDGMENT

                                       Entered: July 11, 2018

         This cause came on to be heard on appeal from the United States District Court for the
 District of Massachusetts and was argued by counsel.

         Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 district court's judgment with respect to the claims of defamation, intentional infliction of
 emotional distress, and tortious interference with contract are affirmed, the judgment with respect
 to the claim for tortious interference with advantageous relations is reversed, and the post-trial
 injunction is vacated. All parties shall bear their own costs.

                                                       By the Court:

                                                       /s/ Margaret Carter, Clerk


 cc:
 Hon. Indira Talwani
 Robert Farrell, Clerk, United States District Court for the District of Massachusetts
 David H. Rich
 Suzanne M. Elovecky
 John Albert Kiernan
 Mark R. Segalini
 George R. White Jr.
 Samia El-Moslimany
 Ann Paxton El-Moslimany
 Eugene Volokh




Case 19-01116-CMA         Doc 1-1     Filed 09/12/19     Ent. 09/12/19 16:56:28      Pg. 155 of 164
             Exhibit 22




Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 156 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 157 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 158 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 159 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 160 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 161 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 162 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 163 of 164
Case 19-01116-CMA   Doc 1-1   Filed 09/12/19   Ent. 09/12/19 16:56:28   Pg. 164 of 164
